 646DECISIONS OF THE ;NATIONAL LABOR RELATIONS BOARDKeith Austin, Inc., d/b/a The Video Tape Companyand International Alliance of Theatrical StageEmployees and Moving Picture Machine Opera-tors of the United States and Canada, AFL-CIO, CLC and International Alliance of Theat-rical Stage Employees and Moving Picture Ma-chine Operators of the United States andCanada, AFL-CIO, CLC (I.A.T.S.E.) and VanStorage Drivers, Packers, Warehousemen &Helpers, Local 389, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, AFL-CIO, Joint Peti-tioners. Cases 31-CA-15800 and 31-RC-6023April 26, 1989DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn May 5, 1987, Administrative Law Judge JoanWieder issued the attached decision. The Respond-ent filed exceptions and a supporting brief, and theCharging Party/Joint Petitioners filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommendedOrder.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to oven-ule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cu.. 1951).We have carefully examined the record and find no basis for reversingthe findings2 No exceptions were filed to the judge's dismissal of the 8(a)(1) allega-tion concerning the discharge of Beth Ochoa.We agree with the Respondent that Supervisor Mark's statement toemployee Yore cannot be relied on to set the election aside because therewas no showing that the statement was made during the critical period.However, we find no merit in the Respondent's contention that the re-maining two 8(a)(1) violations were de minimis and do not warrant set-ting the election asideAs the judge pointed out, the Board's general policy is to set aside anelection whenever an unfair labor practice occurs during the criticalperiod. There is a limited exception to this policy, however, in situationswhere the "misconduct is de minimis with respect to affecting the resultsof an election." Caron International, 246 NLRB 1120 (1979). Here, thetally of ballots was 31 for and 41 against the Union; there were 9 chal-lenged ballots. If the nine individuals whose ballots were challenged wereeligible and voted for the Union, a change in only one vote would havealtered the outcome. The record reveals that at least five employees wereaware of the Respondent's misconduct. During a company-called meet-ing, the Respondent unlawfully created the impression of surveillance byinforming employees that they were being watched and that the unionsupporters were being more closely watched. Immediately thereafter, theRespondent threatened to enforce company rules more strictly againstunion supporters. These statements were not remote in time, but ratheroccurred approximately 2 weeks before the election. For these reasons,we agree with the judge that the de mmimis exception does not applyORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, KeithAustin, Inc., d/b/a The Video Tape Company,North Hollywood, California, its officers, agents,successors, and assigns, shall take the action setforth in the Order.IT IS FURTHER ORDERED that the election held inCase 31-RC-6023 on May 14, 1986, is set aside andthe case is remanded to the Regional Director forRegion 31 to conduct a new election when hedeems the circumstances permit the free choice ofa bargaining representative.[Direction of Second Election omitted from pub-lication.], and that the election must be set aside. See, e.g., .Rexall Corp., 272 NLRB316, 317 (1984).In light of our conclusion that the election should be set aside, we findit unnecessary to pass on Objection 8, and we rescind our May 22, 1987Decision and Order Directing Hearing insofar as it directed a hearing onObjection 8.Ann Reid Cronin, Esq., for the General Counsel,Harold M. Brody, Esq., for the Respondent.Helena Sunny Wise, Esq., for the Charging Parties.DECISIONSTATEMENT OF THE CASEJoAN WIEDER, Administrative Law Judge. These con-solidated cases were tried in Los Angeles, California, onvarious dates in August, September, October, and De-cember 1986.1 The charge in Case 31-CA-15800 wasoriginally filed on 14 May, and an amended charge wasfiled on 25 June 1986, by International Alliance of Theat-rical Stage Employees and Moving Picture Machine Op-erators of the United States and Canada, AFL-CIO,CLC (the Charging Party or I.A.T.S.E.). The complaintissued on 3 July and was amended at the hearing. In itsanswer, Keith Austin, Inc., d/b/a The Video Tape Com-pany (Respondent or the Company) denied commissionof any unfair labor practices.In Case 31-RC-6023 an election was conducted onMay 14 pursuant to a Stipulation for Certification UponConsent Election in a unit agreed as appropriate.2 ThePetitioners for the election were I.A.T.S.E. and VanStorage Drivers, Packers, Warehousemen & Helpers,Local 389, a/w International Brotherhood of Teamsters,All dates are in 1986 unless otherwise stated.2 The unit is descnbed as follows:Included: All regular full-time and part-time production, engineer-ing, operation and maintenance employees involved in the produc-tion, duplication, distribution and storage of video tapes employedby the Employer at its North Hollywood, California, facilities.Excluded: Office clerical employees, confidential employees, salesemployees, guards and supervisors as defined in the Act.It is undisputed, and I find, that the stated unit constitutes an appropri-ate unit for the purposes of collective bargaining within the meaning ofSec. 9(b) of the Act.288 NLRB No. 72 -VIDEO TAPE CO.647Chauffeurs, Warehousemen & Helpers of America(Teamsters). The election involved approximately 77 eli-gible voters, 81 cast ballots, of which 41 were castagainst joint petitioners, 31 cast in favor of the joint peti-tioners, and 9 ballots were challenged. The petitionersfiled timely objections to conduct affecting the results ofthe election, and on July 25 the Regional Director issuedhis Report on Objections recommending that all but oneof the objections be overruled, and the one issue be re-solved on the basis of record evidence. An appeal of theRegional Director's decision was still pending as of thedate this record closed. The Regional Director, in thesame decision, issued a notice of hearing and order con-solidating the one objection with the complaint in Case31-CA-15800 for purposes of hearing, rulings, and deci-sion by an administrative law judge.The joint objection referred to me claims that Re-spondent indicated it would, and did, enforce its rulesmore stringently against union supporters and activists.The issues raised in the complaint as amended include:whether Respondent created an impression among theemployees ihat their union or other protected concertedactivities were under surveillance; whether Respondentinformed one or more employees that it would engage insurveillance of their protected concerted activities;3whether Respondent threatened its employees with moresevere enforcement of the Company's rules, regulations,or policies for engaging in union support or activity;whether Respondent discharged Beth Ochoa because sherefused to commit unfair labor practices tnd in order todiscourage its employees from engaging in protectedconcerted activity, in violation of Section 8(a)(1) of theAct.All parties appeared at the hearing, and were affordedfull opportunity to participate, to intrOduce relevant evi-dence, to examine and cross-examine witnesses, to argueorally, and to file briefs. All parties filed timely briefs,which have been carefully considered.On the entire record, and from my observation of thewitnesses and their demeanor, and on substantial, reliableevidence considered along with the consistency and in-herent probabilities of their testimony,4 I make the fol-lowingFINDINGS OF FACTL JURISDICTIONRespondent is a California corporation with an officeand principal place of business located in North Holly-wood, California, where it is engaged in the nonretail du-plication and distribution of videotapes. The partiesadmit, and I find, that during the past calendar year, arepresentative period, Respondent purchased and re-3 Respondent objected to inclusion of this allegation in the complaint.A motion to amend the complaint to include this allegation was madeduring the course of the hearing. The objection was on the basis of preju-dice, bias, and surprise. Respondent was afforded the opportunitk to sub-stantiate these claims, but has failed to do so. Also, the allegation wasrelated to matters alleged in the original complaint. Accordingly, thecomplaint, as amended, will be considered in its entirety.4 See generally NLRB v. Universal Camera Corp., 340 U.S. 474, 496(1951).ceived goods or services valued in excess of $50,000 di-rectly from suppliers located outside the State of Califor-nia, and thus the Company is engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, and assertion of jurisdiction over its operations willeffectuate the policies of the Act.The parties admit, and I find, that I.A.T.S.E. is a labororganization within the meaning of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICES ANDTHE ALLEGED OBJECTIONS CONDUCTA. BackgroundAll the employee witnesses in this proceeding workedin Respondent's video tape recording department (VTR).Hope Cornejo was manager of tape operations and su-pervised the dubbing operations. Her immediate supervi-sor was Operations Manager Lee Jordan. Francis Van-Paemel is the president of the Company. The VTR is a24-hour operation engaged in the copying (dubbing) ofvideotapes in both broadcast quality and VHS and Betahome videotape recorder formats. The VTR operationswere divided into three shifts: The day shift, supervisedby Mark Shirle, operated from 8 a.m. to 4:30 p.m; theswing shift, which operated from 4 p.m. to midnight,was supervised by Richard Marks; and the dawn shift,which operated from 12 midnight to 8:30 a.m. with BethOchoa as the shift supervisor, as here pertinent. The par-ties admit, and I find, that shift supervisors are supervi-sors as defmed in Section 2(11) of the Act. At all timesmaterial, the shift supervisors were to report to workone-half hour before their shifts were scheduled to com-mence to ensure the orderly transfer of operations.The shift supervisors reviewed the work orders as-signed to their crew, including any work remaining fromthe prior shift; assigned work priorities and staff to vari-ous duties; and supervised the employees, as well as per-sonally perform hands-on duties. The shift supervisorsalso supervised the PAL room5 operators assigned totheir shift. The shifts varied slightly in their staff comple-ment. The day-shift supervisor had about eight employ-ees assigned to the broadcast room, including two edi-tors. Also working during the day shift were two expedi-tors who brought in needed work materials, and twotypists who prepared labels. The editors', expeditors',and typists' work schedules overlapped shifts so that oneor more employees worked a portion of the swing shift.There were no expeditors, editors, or typists workingduring the dawn shift (12 to 8 a.m.). The day shift alsohad an employee assigned permanently to the video cas-sette room, which opened about 20 February. The dawnshift did not have an employee permanently assigned tothe cassette room. According to Ochoa, whose testimonyon this point is unrefuted, the cassette room work wasthe least desirable assignment for the VTR operators.5 The PAL room was in a separate building across the street from themain facility. The work done in this operation was the copying of video-tapes in a format that could be utilized in countries having television op-erating systems different from those used in the United States. The PALoperators are more experienced employees who receive little or no super-vision and work alone or with a coworker. 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMost of the events adduced in evidence arose during aunion organizing campaign at the Company. In mid-Feb-ruary, Larry Yore, a PAL room operator, got union au-thorization cards from I.A.T.S.E. and began distributingthem with the help of another PAL room operator, KurtErickson, and his shift supervisor, Beth Ochoa. Ericksondid not appear and testify. Like most of the facts of thiscase, it is disputed that another shift supervisor, RichardMarks, also assisted Yore in his organizing efforts. TheTeamsters-organizing efforts involved other areas of Re-spondent's operation, and one, if not the chief employeeorganizer for the Teamsters, was Regina French. Re-spondent knew French was active in the Teamsters' or-ganizing campaign, for she attended a Board proceedingon behalf of the Teamsters.Yore solicited the VTR employees to execute unionauthorization cards about 12 February, and all three shiftsupervisors signed cards on this date, as did a majority ofthe employees in the unit. Subsequently, Jim Osborne, anI.A.T.S.E. business representative, telephoned VanPae-mel on 4 March to inform her a majority of employees inthe unit signed cards and to request negotiations. Also,on 4 March, Cornejo was conducting the regular weeklymeeting of shift supervisors at the Mucho Mas Restau-rant. VanPaemel and David Cox, a management consult-ant, joined the meeting and indicated that the shift super-visors were considered management and were to assistthe Company in its campaign to defeat the Union's orga-nizing effort.I.A.T.S.E. filed a petition with the Board on 4 Marchseeking representational status. This petition was subse-quently withdrawn and a substitute petition was filed,which reflected the joint organizing effort of I.A.T.S.E.and the Teamsters. Joint petitioners assert that certainevents occurred during the organizing campaign, whichled them to file objections to conduct affecting the re-sults of the election. As noted above, here the only ob-jection under consideration is whether the Company in-dicated it would, and did, enforce its rules more strin-gently against union supporters and activists.B. Ochoa's DischargeThe issue is whether Ochoa was discharged for goodcause or because she refused to commit unfair laborpractices in conjunction with the Company's campaignto defeat the Unions' organizing efforts. The resolutionof this issue rests principally on credibility determina-tions.1. Ochoa's work historyOchoa was hired by the Company in December 1983as a quality control operator.6 After about 1 year, shewas promoted to VTR operator. In general, a VTR op-erator sets up master tapes on playback machines that arerouted to other machines that copy the master. Therewere other machines that are used by the VTR operatorsfor duplicating commercials; a mechanism for converting6 Quality control (QC) involved checking the first and last 30 secondsof the tapes to ensure that the copied recordings meet certain standards.This procedure was also referred to as "checking heads and tails."stereo recordings to monoral; and other special switchesand devices that had to be mastered by VTR operators.In May or June 1985, 5 or 6 months after promotionto VTR operator, Ochoa was promoted to lead VTR op-erator. There is no contention that lead operators are su-pervisors as defined in the Act. In September 1985,Ochoa was promoted to shift supervisor. ThroughoutOchoa's tenure with Respondent, she worked the dawnshift. Ochoa asked for this shift because she had a day-time job as a sound engineer in the music industry andneeded to be free during the day to pursue this career.Ochoa's promotion occurred when her immediate su-pervisor quit to work for Dubbs Incorporated, a compet-itor of Respondent's. Ochoa also received an offer towork for Dubbs and tendered her resignation to Re-spondent. Evidently, almost all the dawn shift resigned;only Ochoa and Jeff Shafer remained working the dawnshift when she was promoted. Cornejo, who was a newemployee, said she did not want to accept r Ochoa's letterof resignation and offered her the shift supervisor posi-tion.It is undisputed that Ochoa demanded salary and otherbenefits, and these were referred to Jordan, Cornejo's su-pervisor. It is also undisputed that Jordan agreed toOchoa's demand to receive a pay increase from $9 to$16.50 an hour, including a 10-percent differential fornight work, on condition that she not receive overtimebut should take compensatory time. Jordan also agreedto let Ochoa arrive for work late on occasion to permither to continue her job as a sound engineer.7 DuringOchoa's employment with Respondent, she had an ar-rangement permitting her to be late. The remainder ofthis conversation is somewhat in dispute. In issue isOchoa's claim she told Cornejo she needed to continuethis permissive work schedule as a condition precedentto her accepting the offered promotion. Ochoa's testimo-ny that she was permitted to be tardy during her entiretenure as an employee with Respondent is admitted.There is a question, however, of the nature and extent ofher tardiness and whether it exceeded her warrant.Ochoa admitted that when she told Cornejo of herneed to arrive late at times Cornejo replied, "We'll see."Ochoa was then referred to Jordan to determine the de-tails of any working arrangements. Jordan gave Ochoapermission to be late on occasion. Ochoa does not recallif she informed Cornejo of the arrangement she reachedwith Jordan, but asserts that by mid-March Cornejoknew of the agreement. Ochoa then testified that she in-formed Cornejo of the need to be tardy at the time Cor-nejo offered her the shift supervisor position. Demeanor,shifting testimony, and inherent probabilities lead me tocredit Cornejo's assertion that she did not learn of thisarrangement for Ochoa to be tardy until Jordan informedher in March. The basis for this credibility finding is dis-cussed in greater detail below.At some point, Ochoa and Cornejo developed suspi-cions concerning each others' work abilities. I find thatin November or December 1985 Cornejo told Ochoa the"Jordan did not appear and testify. He was an employee of the Com-pany at the commencement of this proceeding but left Respondent'semploy before the close of the record. His absence was unexplained. r- LVIDEO TAPE CO.649dawn shift was having many returns of their work andinstructed Ochoa to slow down production because shefelt the shift was rushing its work thereby causing theproblems. Cornejo talked to Ochoa several times in late1985 and early 1986 about returns and the dawn shiftcrew's lack of training in quality control. In February,Ochoa met with Jordan and complained about what sheperceived as Cornejo's supervisory deficiencies. Jordansuggested that she arrange for the shift supervisors tomeet with him.In accordance with Jordan's instructions, Ochoa ar-ranged a meeting with Jordan and the other shift super-visors at the Lamplighter Restaurant. Shirle and Marksdid not express much dissatisfaction with Cornejo duringtheir testimony about this meeting or in general. It is an-refuted that during the meeting Jordan was told thatshift supervisors should have freer reign because theyhad more technical knowledge than Cornejo. Ochoa didnot like the way Cornejo scheduled employees, and com-plained that when employees talked to Cornejo she didnot really listen to them. I find that these complaintswere principally Ochoa's based on the fact Ochoa initiat-ed the discussions with Jordan, going to his home oneweekend to discuss the matter with him. Also, whenJordan related the events of the meeting to Cornejo,Cornejo met only with Ochoa. Ochoa admitted she saidlittle at the meeting at the Lamplighter; that Jordan didmost of the talking by relating to the other shift supervi-sors what Ochoa told him at his home. Ochoa admittedShirle said he had no problems with Cornejo and assertsthat Marks concurred with Ochoa that Cornejo's lack oftechnical background created difficulties.Cornejo testified that Jordan told her in February thatOchoa had lodged numerous complaints regarding Cor-nejo's management of VTR, causing him some confusionfor he had spoken with the employees and, while theyhad some problems with Cornejo, they indicated theywere having major problems with Ochoa. Jordan toldCornejo he did not want anyone discharged, but hewanted the problem resolved. Based on demeanor, ad-mitted complaints by employees discussed later, and in-herent probabilities, I credit this testimony of Cornejo.Ochoa and Cornejo met at the Smokehouse Restaurantabout 20 February to discuss the subjects Ochoa raisedwith Jordan. Prior to this meeting, Cornejo learned fromother supervisors that Ochoa had told them that Come-jo's work was inefficient, and Cornejo had denied leavefor an employee to be with his mother who was sickwith cancer. During this meeting, Ochoa reiterated hercomplaint about scheduling, and Cornejo agreed shewould give Ochoa greater authority to schedule the em-ployees on her shift. Ochoa also opined that Cornejoshould have greater interaction with the employees andthat there should be more training seminars. Ochoa be-lieved there should be a grievance procedure. Cornejotestified that Ochoa made more suggestions, but shecould not recall what they were.Cornejo testified that because she was concernedabout Ochoa's performance and knew Jordan wanted toresolve the problems raised by the dawn-shift employees,she did not feel that this was the time to discuss thesematters, for the purpose of the meeting was to discussOchoa's critique of Cornejo's performance, and she didnot want to create an adverse atmosphere. Also, Cornejohad not spoken with any of the shift employees to deter-mine their complaints about Ochoa. Cornejo further tes-tified that Ochoa informed her during the meeting thatthe employees were discussing acquiring union represen-tation because they were so dissatisfied. There was noclaim that Cornejo's reaction to this information con-tained any threats or other indicia of antiunion animus.Cornejo implemented two of Ochoa's suggestions: Tohave supervisors participate in the scheduling, and forCornejo begin meeting with employees.2. Early meetings with employees,Ochoa's first scheduling change was to alter JeffShafer's days off. Shafer had weekends off, and Ochoathought that Shafer was a poor employee and deter-mined to reward Darwin David Smith the only wayavailable, by giving him weekends off. Shafer went toCornejo and complained bitterly about Ochoa, claimingOchoa "had it in for him." Shafer also asserted that theother employees on the shift had "major problems" withOchoa and were unhappy. Shafer did not appear to testi-fy. He is currently an employee of the Company.Shafer's was the first employee complaint Cornejo re-ceived regarding _Ochoa. Cornejo told Shafer to try toresolve his problems with Ochoa, and she would talk tothe other employees on the shift to see if they concurredin his assessment of Ochoa. The next day, Cornejo start-ed speaking individually with the employees on thedawn shift. Ochoa was informed by Cornejo of Shafer'scomplaint about changing his days off. Cornejo suggest-ed that the problem be resolved by alternating weekendsoff between Smith and Shafer. Ochoa met with Shaferand Smith and resolved the matter as suggested. Theexact dates of these events are not matters of record.Shortly after this scheduling problem was resolved,Ochoa asked Cornejo if she could switch days off withShafer on one occasion. Cornejo said no, because theproblem in scheduling Shafer's days off was just re-solved. I find that the denial of Ochoa's request in thesecircumstances does not indicate proscribed motive.In apparent pursuance of Jordan's instructions andconsonant with her agreement with Ochoa, Cornejospoke individually with dawn-shift VTR employeesButler, Fidel•, Smith, and Martinez, Butler was theshift's leadman. Around the first week of March, Cor-nejo met with all the dawn-shift employees. These em-ployees expressed some dissatisfaction with Ochoa as asupervisor. Some of the employee complaints replicatedShafer's. Others claimed that the shift was run in a verydisorganized manner, lacking in communication and in-struction. There were also complaints that they weretreated rudely and without dignity. Ochoa was accusedof having what the employees called a "whipping boysyndrome"; where she would pick on different individ-uals. According to Cornejo's unrefuted testimony, theemployees also had individual complaints. Fidelo com-plained that Ochoa was not completing recap sheets inthe prescribed manner. Butler complained emphaticallyabout Ochoa's attendance, telling Cornejo that Ochoa 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcame in late so frequently that it adversely impacted onthe shift by leaving it shorthanded at the beginning ofthe shift thereby causing them to have to rush at the endto complete the work schedule. He also complained thatOchoa did not commence work as soon as she arrived; ittook her time to determine what had to be done and toschedule production. Some employees also complainedthat Ochoa took long lunch hours on occasion, furtheradversely impacting on production. Fidelo and Butlerdid not appear and testify.Cornejo further testified that Butler and Fidelo ac-cused Ochoa of being a liar, and they gave several exam-ples in support of this allegation. One example is thatOchoa would tell employees they were doing very welland then tell other employees that same person wasdoing very poorly. The employees would compare notesw and discover the discrepancies. Cornejo asked the em-ployees why they waited to tell her about these prob-lems. Butler and Smith replied they were afraid ofOchoa; she picked on them so much, and they were alsoconcerned such action would result in their receivingpoor performance reviews. Cornejo, one evening whileshe was observing Ochoa's crew, noticed what she con-strued as rough treatment of employees. There is a dis-pute whether the incident was a joke or not, but I fmdthis incident forms a basis for Cornejo to credit Smith'sand Butler's claims of fear. Cornejo told the employeesthey should inform Ochoa of these complaints because,"My management style is that you solve problems at thelowest possible level." Cornejo again met with the dawn-shift employees 3 or 4 days later and learned that theyhad not yet talked with Ochoa. About the same time,Cornejo learned that I.A.T.S.E. was going to file theabove-described petition. Thus, it is clear that Ochoa'sjob performance was being negatively critiqued prior toany showing that Cornejo was aware of the union orga-nizing campaign and before any claimed refusal byOchoa to commit an unfair labor practice.3. The 4 March meetingOn 4 March Jordan informed Cornejo that VanPaemelreceived a telephone call from Osborne and wanted tospeak with Cornejo and the shift supervisors at their reg-ularly scheduled meeting that afternoon. VanPaemel andCox joined the meeting in progress. VanPaemel informedthe shift supervisors of the union organizing effort andintroduced Cox. Cox stated that the Company did notfeel unionization was in its best interest and requestedtheir assistance in the campaign to defeat the organizingeffort. Cox said he felt the shift supervisors were key tothe Company's campaign since they were closest to theunit employees. According to Ochoa, Cox also asked theshift supervisors during this and/or other meetings tobring him information adverse to union adherents so they"could set them up for discharge."Ochoa claims that Cox made this request several timesat supervisors' meetings, and she discussed it with Marks.Marks, according to Ochoa, shared her discomfort atbeing asked to do something illegal, but was uncertainwhether he would comply for he had been threatenedwith discharge if he did not follow these instructions.Cox is a personnel human resources consultant. He tes-tified that he was hired by the Company in late February1986 to assess employee relations needs and performother assistance unrelated to the union-organizing cam-paign. Several days after he was retained, the Companybecame aware of the union-organizing activity, and hewas asked to help with the Company's efforts to defeatthe union organizing campaign. Cox denied Ochoa's alle-gations and contends that, on the contrary, he very spe-cifically told the supervisors that they could not makethreats, real, or implied; make promises or engage inother bribing conduct; interrogate employees about theirunion activities, sympathies, or feelings; and not engagein surveillance of union activity or imply that surveil-lance had occurred. Cox told the shift supervisors that ifthey engaged in such conduct the Company could endup with either an unfair labor practice charge or objec-tions to the election being filed.Cox was not a convincing witness. He exhibited poorrecall, was evasive on cross-examination, and did notappear to be trying to render assistance in presenting acomplete, accurate, and candid picture of the events. Ac-cordingly, his testimony is credited only when convinc-ingly corroborated or constitutes an admission against in-terest. In this instance, I fmd such convincing corrobora-tion in the testimony of Shirk and Cornejo. Shine statedthat Cox repeatedly told the supervisors that they couldnot threaten, interrogate, promise, or spy on employees.They were also informed that they could not disciplineunion supporters differently from other employees. Ac-cording to Shirle, Cox did not mention observing thework habits and conduct of Erickson, French, Yore, orany other employee for any purpose. Cox went intogreat detail about the prohibited activities and informedthem if they failed to follow these dictates, they couldpossibly forfeit the right to an election. Shirle's initialtestimony appeared to be candid and forthright com-pared to his testimony on rebuttal, when he exhibitedpoor recall, defensive mannerisms, and a lack of candor.I find his testimony regarding Con's statement to becandid and credible. In addition to demeanor, inherentprobabilities extant in these circumstances renderOchoa's uncorroborated assertion not credible.4. Events between 5 and 12 MarchYore and Ochoa took Jordan to dinner on 5 Marchafter a company party celebrating the official opening ofa separate cassette room in the VTR area. The room wasin operation about 2 weeks before the official opening.This was an impromptu meeting at which Yore andOchoa wanted to meet with both Jordan and Cornejo,but Cornejo was unable to attend. Yore did most of thetalking, informing Jordan that the employees were un-happy with the Company's wage structure and the lackof any mechanism for them to lodge grievances. Ochoaadmittedly only addressed the grievance issue and talkedvery little durmg the meeting. Ochoa said that employ-ees on her shift told her that they were tired of going toCornejo with grievances, for Cornejo did not resolvematters; therefore they occasionally brought their prob-lems to Jordan. No employee on Ochoa's shift informed VIDEO TAPE CO651her that they complained about her to Jordan. There isno indication if Jordan related the content of this meet-ing to anyone.About 6 March, Cox met with Marks. The length ofthis meeting is in dispute, but all parties who testifiedabout it agreed it was lengthy. At the change of shift,Ochoa commented to Marks that she had heard he hadmet with Cox for 3-1/2 hours and inquired about thecontents of the meeting. According to Ochoa, Markssaid that basically nothing had occurred during the meet-ing. Marks informed Ochoa that she had an appointmentwith Cox the next day at 8 a.m. Ochoa claimed thatMarks lack of candor during their discussion made hersuspicious. She also admitted that she did not want tomeet with Cox.After Ochoa's conversation with Marks, she comment-ed to employees on her shift that Marks_had "spilled hisguts out to Mr. Cox."8 She also told them she did notthink that Marks could be trusted because Marks did nottell her what he told Cox; and it was the first time hewas not communicative with her. According to Ochoa,Marks also informed her on March 6 Cornejo told himhe had to be antiunion or she would fire him Marksdenied making this comment or discussing union organiz-ers with Cox.Ochoa met with Cox for a very short period of timeabout 7 March. According to Ochoa, Cox told her hethought PAL room operators Yore and Erickson werethe employees responsible for soliciting the union author-ization cards. Ochoa claims she did not respond, and Coxthen asked if she knew who signed cards. Ochoa said shedid not. Cox inquired if she knew who was prounion; shesaid she did not. Cox also asked if she knew what theUnion was offering, and she replied she did not. Coxended the meeting by asking, "Well, if you hear any-thing, please let me know."Cox claimed he did not meet with Ochoa on 6 March,asserting that they met on 10 March; he had no inde-pendent recollection of asking Marks to tell Ochoa shewas to meet with him the next morning. Cox could notrelate any details of this meeting; he resorted to surmisein opining what might have been discussed. Cox sur-mised that he would have asked Ochoa a little bit abouther background, given some of his background, and thendiscussed whatever management concerns Ochoa mighthave had. However, Cox explicitly denied asking super-visors what they had found out about the Union, theidentity of union adherents, and how many employeeswere prounion. He did ask what impressions people hadof what the Union was offering to ascertain what mattersthe Company had to address to insure that the employeeswere fully informed. Cox stated he never had to ask fordetails after I.A.T.S.E. meetings because the employeeswould detail at work what the Union was representing,and that information quickly became common knowl-edge.8 Ochoa initially testified she told employees Marks had "spilled hisguts out" and later indicated that she did not use those words but thatthe concept was accurate, she feared that Marks told Cox the Union'sposition and named individuals involved m the union organizing cam-paign,Shirle corroborated Con's testimony, stating that hismeeting with Cox lasted about 45 minutes during whichCox asked him many questions about the technical back-grounds and experience of the employees he supervised.Shirle affirmed Cox's claim that he did not ask whomight have signed cards. The entire discussion was relat-ed to details of the VTR operations. Shirle admitted thatfrom 4 March on, he never assumed a prounion stance;he felt "real" pressure to be promanagement. He did notwant to appear prounion during the organizing cam-paign; he felt dependent on the Company and said hewas concerned if he did not appear promanagement.Marks claims that he answered Ochoa's questionsabout his meeting with Cox by saying all Cox wantedwas background information, such as the identity of theemployees on the different shifts, their duties, and hours.This testimony corroborates Con's assertions. In general,Marks was not a credible witness. He did not exhibitgood recall, and he did not appear to be testifying in acandid and forthright manner. He frequently looked atRespondent counsel's table for affirmation prior to testi-fying; appeared to be trying to obfuscate some facts; en-gaged in hyperbole; volunteered information; made con-tradictory statements; and exhibited selective recall.These factors are cojoined with an obvious bias againstOchoa. He patently tried to make Ochoa look bad atevery opportunity. Also, he violated the sequestrationrule by relating some of Yore's testimony to employeeshe supervised, who subsequently testified as witnesses forthe Company. Accordingly, unless his testimony is anadmission against interest or is credibly corroborated, Iwill not credit his testimony.Marks admitted that Cox did ask him about employeessentiments; what was upsetting them. Marks replied,"Some people were upset, they feel they weren't gettingpaid enough. Some people were upset about not gettingtheir reviews on time and some people were upset aboutthe treatment they received." Marks denies informingCox about Yore's union organizing activities. Marks ad-mittedly knew Yore was a leading in-house organizer forthe Union. Marks had signed a union authorization cardon 12 February, and Yore solicited his signature.8 Thisadverse testimony is credited.9 There was contradictory evidence regarding Marks' mvolvement inthe union-organizing campaign at its inception. I credit Yore's testimonythat Marks was initially in favor of union representation for the Compa-ny's employees and provided Yore some assistance in soliciting union au-thorization cards. Yore was admittedly a competent and valued employeewho voluntarily left the Company in May He appeared to be a candidwitness who exhibited fairly good recall. As noted above, Marks, on theother hand, was not credible. Witnesses who corroborated Marks' dis-claimer of rendering Yore assistance on 12 March, when Yore got theirsignatures on authorization cards, came after two of them, Alexander andKnapp, prior to,their testifying, were told by Marks of Yore's testimony.The sequestration rule had been voluntarily Invoked at the commence-ment of these proceedings and before any witness testified The partieswere informed of their duty to police the rule.The Charging Party moves to strike the testimony of Alexander andKnapp because of the asserted breach of the sequestration rule. Thismotion is denied. In accordance with the Board's decision in Robin Amer-ican Corp, 245 NLRB 822 (1979), see generally Gossen Coq , 254 NLRB339 (1981), and other cases cited therem, I have scrutinized these wit-nesses and Marks' testimony with great care and find them to be notContinued 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMarks learned of Ochoa's statements to coworkersabout his lack of trustworthiness and confronted herabout them. Ochoa's reply was to deny making the state-ments. Ochoa admitted in her testimony that this denialwas a lie. Marks then confirmed with his sources thatOchoa did make the statements. Before talking withOchoa, Marks informed Cornejo that Ochoa was accus-ing him of going to Cox and telling him the names ofemployees who were active in the union organizing cam-paign, and thus he was not trustworthy. He told Cornejohe would not stand for such accusations and wanted aletter of apology. As she, did when the employees com-plained about Ochoa, Cornejo asked him to speak withOchoa to resolve the matter. Marks arranged to speakwith Ochoa the evening of 11 March. Cornejo requestedthat Marks report to her the results of the meeting.When Marks met with Ochoa at the change of shifts,he asked who was lying; his informants or Ochoa, andsaid he would call her shift into the room to fmd outwho was lying. Ochoa did not respond. After calling thedawn-shift employees into the room, Fidelo repeated herstatement to him that Ochoa told her and several othersthat Marks was not to be trusted; that Marks had gone toCox "and was naming names and that [Marks] was goingto sell them out." Butler confirmed Fidelo's statement.Marks requested a letter of apology from Ochoa, andafter some discussion, she agreed to his request.One or more shift employees then asked Marks toremain in the room while they met with Ochoa. This isthe meeting that Cornejo suggested they have to air theircomplaints with Ochoa. According to Marks, Shaferstarted the discussion in apparent anger, saying he wastired of being a whipping boy and accused Ochoa of ru-ining his reputation in the Company. Fidel• said thatOchoa mistreated Shafer. Shafer then said Ochoa yelledat him in public, which he found humiliating. Shafer alsoaccused Ochoa of changing his days off with maliciousintent. Fidelo and Butler accused Ochoa of not trainingthem. The employees also accused Ochoa of not runningthe shift well, coming in late, starting work late, andthen rushing them at the end of the shift. Ochoa was ac-cused of leaving work early and leaving them to do thepickup work. The employees said Ochoa was making as-signments in an unfair manner; at times, punishing em-ployees by assigning them to do the more menial tasksfor weeks on end. Butler said that Ochoa communicatedpoorly, explaining she did not give out work assignmentsor explain how she wanted the shift run. She left it up tothe employees, who then had to fend for themselves.Ochoa admitted the correctness of much of Marks' testi-mony about the employee complaints even though shecredible. Knapp appeared to be trymg to protect the Employer and mini-mize matters he thought were counter to the Company's interests Hewas caught in several glaring misstatements and exhibited poor recall. Hedid not appear candid. Alexander appeared to be somewhat recalcitranton cross-examination He did not appear forthright when he responded toquestions, often hesitating and appearing to tailor testimony to fit what hebelieved was the Company's litigation theory. His testimony containedseveral glaring modifications on salient points. ManuOz Sosnowsld, theleadman on the swing shift, testified in corroboration of Marks, but theinconsistencies in his testimony cojoined with admitted lack of recall ofkey factors; and his demeanor, which appeared to lack candor, requiresthat his testimony not be credited.claimed he did not stay for the entire meeting. I there-fore credit Marks' testimony.Pursuant to instructions, Marks called Cornejo imme-diately after the meeting with employees and related theemployee complaints about Ochoa to her. Marks alsosaid, according to Cornejo, that Ochoa initially deniedmaking the accusations against Marks, and only after hehad the employees confront her did Ochoa admit sayingthem and agree to give him a letter of apology. Markstold Cornejo, "the employees on the Dawn shift werevery upset and she had a real problem there that she'sgoing to have to take care of right away." According toCornejo, Marks also indicated that Ochoa's responses tothe employees' complaints were inappropriate, for Ochoafailed to admit there were problems, and it appeared shewas not dealing with the situation appropriately. Marksadmitted that he also informed Cornejo 5 to 10 times be-tween 4 March and Ochoa's discharge that Ochoa con-tinued coming to work late.After speaking with Marks, Cornejo decided to meetwith Ochoa. They met at the end of the dawn shift on 12March. Ochoa's initial version of the meeting is muchdifferent than Cornejo's. According to Ochoa, afterbeing called into Cornejo's office, she was reminded ofthe 4 March meeting when she was told she was part ofmanagement and was expected to take an antiunionstand. Cornejo then inquired why, if she was antiunion,she was concerned about the length of time Marks spentwith Cox. Ochoa admitted she replied she was interestedsince she was to meet with Cox the next day. This was apatent prevarication; she accused Marks of ratting onunion adherents and admitted throughout her testimonythat she was very prounion and studiously avoided assist-ing the Company in its campaign to defeat the organiz-ing effort.Ochoa also claims that for the first time during heremployment with Respondent, she received a complaintabout her productivity. She stated that this was the firsttime she was given a particular directive on how to per-form her work and how to lay out her shift. Cornejotold her that the production of the dawn shift was lowerthan the other shifts. Previously, she was complimentedon the shift's high productivity. According to OchoaCornejo also said . . . she wanted me to watchLarry Yore. Kurt Erickson also†but Larry Yoreespecially†that because he was helping to organizethe Union within the Company, they wanted tokeep tabs on him . . . . Watch them†also gatherevidence to see if they could possibly be fired ifthey were going to cause too much trouble. [Cor-nejo] said that Erickson and Larry Yore were po-tential problems; that if the Union got enough mo-mentum, they need to get rid of them, she wantedme to watch him, closely†find out if†actually, spyon him†what he was saying to people; if he hadany infractions that could be used against him. . . .Spy or gather evidence for the purpose of firing. . . That [Ochoa] was management and hadbetter take an anti-Union stand, or I'd be fired. VIDEO TAPE CO653Ochoa was unsure whether Cornejo used the word"spy" at this meeting, but was positive she said "spy" onYore at subsequent meetings. Ochoa claims she was toldto be more cooperative with Cox.Cornejo, while admittedly knowing Yore was proun-ion, denies instructing Ochoa to observe his and Erick-son's work performance or activities, or instructingOchoa to gather evidence of infractions. Ochoa's workperformance and the Marks' incident were discussed. Ac-cording to Cornejo, she told Ochoa there should be noreprisals against employees who complained about herfor the goal was to solve problems. She also told Ochoathere were to be no reprisals against union supporters.One major complaint discussed was Ochoa's attendance.She told Ochoa that her attendance was a major sourceof employee discontent, that she came to work late sooften that it made the shift shorthanded, and employees,who felt they were ultimately doing Ochoa's work, hadto rush production, which resulted in their doing apoorer job. Cornejo had spoken with Jordan and under-stood that Ochoa was permitted to come in late on therare occasion she had a special "gig." She told Ochoashe needed to report for work at 11:30 p.m. and to dis-cuss with Jordan what was meant by "on occasion."Ochoa claimed that she told Cornejo she had an agree-ment she could arrive late for work at the time she wasoffered the shift supervisor's position. Cornejo asserts shefirst learned of this arrangement when Jordan told hersome time prior to the 12 March meeting. There is nocontroversion of Cornejo's referral of the problem toJordan, which indicates that Cornejo's version is themore accurate and credible, and I so find. Principally,this credibility resolution is based on my observation ofdemeanor; Cornejo appeared more forthright when shetestified.Ochoa was instructed by Cornejo to lay out the shiftin an organized manner as her initial task. She was toassign employees to their respective tasks initially so theyknew what was to occur throughout the shift and toavoid confusion.Cornejo also related the employees' complaints thatwhen Ochoa did arrive at work she did not commenceworking immediately but took some time getting orga-nized. Ochoa was instructed to start work promptly andnot to take breaks when she arrived or otherwise delaygetting the shift started. Another employee complaintshe related to Ochoa was lack of training; the employeeswere not assigned to different duties in a manner thatpermitted them to become competent in performing allVTR tasks. All the employees complained they did notknow what they were doing, and that was one of thereasons they felt the operation of the shift was disorga-nized.As an example of lack of training, a particular order,one referred to as Iskander, was discussed. There was aplethora of testimony about the Iskander order. Onlycredited relevant evidence will be discussed here, thoughthe entire record was thoroughly reviewed. In late No-vember and early December, a large order was receivedfor the duplication of tapes. The order could not be metas placed for two tapes were to be copied into one withlittle or no black space between the segments. After ii-tially trying to meet the order without making a newsubmaster, all three shifts were unable to meet the cli-ent's requirements. A special switch was devised toeliminate the problem. Shirk was instructed how to usethe switch.. Shirle then instructed Marks. Ochoa was notsimilarly instructed. All three shifts used the switch im-properly, and Shirk and thence Marks received furtherinstructions on how to use the "Iskander" switch proper-ly. Shirle was not sure he similarly instructed Ochoa orher crew on how to use the switch. Shirk told Marks totrain Ochoa, but Marks did not testify that he compliedor even informed Ochoa before she left on sick leavethat her shift had been operating the switch improperly.Shirk did ask a vague question about Ochoa's knowl-edge of operating the switches. However, subsequentlythere was no clear showing that Ochoa knew she had tomodify the manner the "Iskander switch" was used onher shift. Further, there was no showing that an Iskanderorder was run improperly by the dawn shift after Shirkand Marks learned how to use the switch properly.Around the same time as the Iskander order was beingfilled, Ochoa was out ill for 3 weeks with pneumonia.The exact dates the Iskander order was filled are not amatter of record. Ochoa denied discussing her particulardeficiencies in dubbing the Iskander tapes with Cornejoin December or any time thereafter. Ochoa claims thatduring that supervisors' meeting the subject was exploredin late November or early December 1985. She also testi-fied that when she returned to work after her illnessCornejo asked her to consult with Shirk or technicianBill Seider for instructions. This admission indicates theorder was not completed when Ochoa returned to work.I find Cornejo, perhaps erroneously, believed that Ochoadid not train herself or her crew in the proper use of the"Iskander switch" in a timely and responsible manner,This conclusion is based primarily on demeanor. Cornejovisibly attempted to present all the facts to the best ofher ability and with candor.Regarding the treatment of employees, Ochoa wastold that every employee on the shift had been treatedrudely, without dignity, and were regarded as thingsrather than people. Ochoa was informed she had to treatthem in a more positive manner; even when they madeerrors, they were to be corrected in a positive manner.They were not to be told what they did wrong, but howto properly perform the task. Cornejo told Ochoa one ofher problems was a tendency to jump to conclusionsbased on only a few facts.Also discussed were Ochoa's lies, which, she was told,made it difficult to supervise her shift because she lostcredibility with the crew. Ochoa was instructed not tolie to the crew but, again, to treat them with dignity.Cornejo said Ochoa was to act professionally, not to yelland scream at the employees. Another area discussed atthis meeting was completion of master evaluations at thetime a dub is made. Ochoa admitted completing the format the end of the shift from memory. The master evalua-tions are a method of checking that the copies sent tobroadcast stations are of the requisite quality. Cornejotold Ochoa she found it difficult to believe that she filledthe forms out from memory since the document could 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrequire the recordation of many different pieces of infor-mation. Cornejo told Ochoa to complete the master eval-uation form as the tape is played. Cornejo felt Ochoawas very receptive to these criticisms and said she woulddo whatever was asked.Ochoa was further instructed to give Marks a letter ofapology. Cornejo said Ochoa's statements impairedMarks' credibility as a supervisor who was conducting acampaign for the Company, and it was imperative thathis credibility be restored. Ochoa and Cornejo agreed tomeet weekly. Cornejo also continued to meet with thedawn-shift employees.Around this time, Cornejo instructed Ochoa andButler to check that Yore was covering the PAL roomand, if not, fmd a substitute. If a substitute could not befound, they were to telephone Cornejo so she could geta substitute. Yore admittedly had attendance problems,and as there was only one employee assigned to thePAL room during the dawn shift, there was a need toinsure that it was covered. Yore did not dispute Come-jo's testimony that there were evenings that he was lateor failed to show up for work without informing his Em-ployer. Thus, the supervisors were asked to determinethat the PAL room was covered for the shift. Ochoa andbutler never telephoned her to report Yore absent andrequest her help in getting a replacement; so Cornejo as-sumed the supervisors were able to cover the PAL roomor Yore resolved his attendance problem. Ochoa admit-ted that she had nominal control over the PAL roomduring the dawn shift, and if Yore was absent she wouldnot know unless he telephoned or she checked duringthe shift. Ochoa never reported any rule infractions byYore and Erickson, and there was no credible explicit in-dication that this failure was a basis for Ochoa's dis-charge. I further fmd Comejo's concern that an admittedattendance problem was rectified is not indicative of pro-scribed motive.I find Cornejo's version of this meeting to be the mostcredible based on demeanor and demonstrated recall.Also, Ochoa admitted that at the end of the meeting,Cornejo gave her a memorandum noting the areas theydiscussed. This memorandum clearly corroborates Cor-nejo's testimony. Ochoa's failure to mention during hertestimony most of the items discussed until shown thememorandum on cross-examination indicates a lack ofcandor and a willful failure to give full disclosure. Ochoaclaimed she had total recall and, if this claim is credited,then her failure to disclose the entire ambit of the meet-ing indicates a tendency to obfuscate. Further, Ochoa ad-mitted that she lied to Marks. Ochoa admitted, in cor-roboration of Cornejo's earlier testimony, that crewmem-bers accused her of lying during her meeting with themon 12 March. Ochoa claims the reference was to hercomments about Marks, but the basis for this assumptionwas not revealed. Her tendency to prevaricate and/orobfuscate was observed several times, and it was accom-panied on occasions by lack of responsiveness and thevolunteering of information when attempting to colorher testimony, particularly on cross-examination. Ac-cordingly, Ochoa's testimony will be credited only whenit is an admission against interest or credibly corroborat-ed.5. Events between 12 March and 9 AprilAfter the meeting with Cornejo, Ochoa admitted thatshe withdrew from the crew and modified some of hermethods of supervision. Ochoa would make the assign-ments at the start of the shift, usually assigning herself tothe cassette room, thus she was removed from the em-ployees she was to supervise. Ochoa explained that theemployees complained they did not like working in thecassette room. About mid-April, Fidelo and Butler toldOchoa she was spending too much time in the cassetteroom, she was needed in the main room. In mid-Aprilshe implemented the employees' suggestion that they alltake turns in the cassette room. She stopped takingbreaks with the crew. Initially, Ochoa testified that inaccord with Comejo's instructions she made assignmentsrather than letting the employees choose. She then modi-fied her testimony and stated that contrary to Cornejo'sinstructions she let the employees choose their duties andonly asked that they report their selection to her. Sheagain modified her testimony and claimed that the em-ployees did not report their selections to her. I find thatthis method of supervision did not comply with the in-structions to train the crew, communicate more fullywith them, and ensure good organization at the com-mencement of the shift. Ochoa also admitted that shewas not always at work on time between 12 March and9 April. Ochoa's admissions against interest are credited.According to Ochoa, around April 1 Cornejo instruct-ed her to make "pick up passes"" in a different manner,and she claims she complied. Ochoa did not comply withthe instruction that master evaluations be completed asthe program was running.Shirle, during mid-February, told Cornejo he observedthe dawn shift making more and greater mistakes. Healso noted that Ochoa was less accessible to her shiftafter Cornejo spoke to her in March. Shirle told Cornejothere appeared to be a lot of labeling mistakes on thedawn shift, which his day shift had to redo. He also re-ported that shows were put in the wrong boxes, and thedawn shift was making pickup passes inefficiently, whichcaused his shift to pick up the work that put him behindschedule. It is not asserted Cornejo solicited this infor-mation.All the witnesses recognized that Shafer, who workedon the dawn shift, was a problem employee to whommany of the above-mentioned problems were ascribed byOchoa. Ochoa did admit that she was responsible for theoperation of the shift and never recommended Shafer bedischarged.Marks reported to Cornejo throughout March andApril, until Ochoa's discharge, that Ochoa continued toreport to work late; she never came in by 11:30 p.m. Thetruth of this statement is not dispositive; rather, the ques-tion is what Cornejo understood based on the factsbefore her. There is no evidence that Cornejo was in-formed that Ochoa's attendance had improved after 12March. There is no indication Cornejo did not or patent-'• A pickup pass occurred when the order required snore copies beproduced than could be run at one tune. The additional run(s) was re-ferred to as a "pickup pass." VIDEO TAPE CO.655ly should not have believed Marks. Marks had previous-ly complained to Cornejo that he thought Ochoa wasfalsifying production records. There is no basis to creditthe accuracy of this statement because I found Marks notto be a credible witness, but the impact of these state-ments on Cornejo's assessment of Ochoa's performanceas a shift supervisor will be considered.Ochoa claims that in late March or early April shetold all the employees on her shift she thought she wasbeing harassed by the Company because she refused toreport the work errors of union adherents. She also toldthe crew that Cornejo was out to get her because of herfailure to make these reports, for Cornejo wanted to fireunion adherents. Ochoa told Fidelo she had been askedto spy on Yore to gather evidence so he could be fired.She made this statement to Fidelo more than once.Ochoa also asserts she made similar comments to Smithand Shafer around the same time. Smith testified he didnot have a conversation with Ochoa in March or Aprilin which she told him she had been asked to spy on em-ployees. Also, Smith testified that Ochoa never told himshe had to spy on Yore. Smith, a current employee ofthe Company, is found to be a credible witness based pri-marily on demeanor. Also considered is Smith's candor.He readily testified about matters that were clearlyagainst the Company's best interests in a manner be-speaking an intent to be forthright. There is no allegationthat these alleged unsubstantiated comments were viola-tive of the Act. I find the assertion that Ochoa madethese statements to crewmembers an unsuccessful at-tempt to buttress unsubstantiated testimony that Cox andCornejo directed her to spy on Yore and Erickson, andnot credible.At the shift supervisors' weekly meetings from 11March on, as here pertinent, Cornejo informed the shiftsupervisors that they were expected to assist the Compa-ny in its campaign by disseminating information for theCompany and to explain its position to their employees.Cornejo learned that Ochoa was not handing out theCompany's campaign literature or talking to the employ-ees as instructed. Therefore, Cornejo told Ochoa she hadto disseminate the literature and speak to the employeesabout the campaign. Ochoa admitted she continued notto follow these instructions. Instead of handing out theliterature to each employee as instructed, she left the ma-terial on a table. She did not talk to the employees aboutthe Company's position. It was apparent to Cornejo thatOchoa was not particularly cooperating with the Compa-ny's request that the shift supervisors take a promanage-ment stance during the union organizing campaign.Marks was assigned to hand out the material and talkwith the dawn-shift employees about the campaign.Ochoa and Cornejo met again on 3 April to discussOchoa's progress in improving her performance as shiftsupervisor. Cornejo had learned from the dawn-shift em-ployees that Ochoa was no longer supervising and talk-ing to them. The crew said Ochoa would come to work,arid then withdraw; going into the cassette room andacting very distant. Ochoa's cessation of performingnormal supervisory duties gave Cornejo cause for graveconcern. Cornejo told Ochoa she had to talk to and us-pervise her crew. Ochoa was given specific instructionson how to set up assignments and train the crew.During this meeting, the dawn shift's productivityproblems were also discussed. Cornejo was not dissatis-fied with the quantity produced by the shift; in general,it was the quality of the products that was the problem.One difficulty Cornejo mentioned was that the shift hada lot of "redos." For example, a large order of cassetteswere run, and after they were "QC'ed," it was discov-ered there was one show in the beginning and another atthe end. Another problem involved shows where therewere bars in the middle of the tape.Another matter discussed on 3 April was the low pro-ductivity one evening when Cornejo thought the crewdid half of the expected work. Productivity was lowerbecause a machine, the auto dubber, was not working;however, Ochoa also loaded and copied the wrongmaster tape and did not discover the error until theentire run was completed. The master slate was to bechecked at the beginning of the tape to prevent sucherrors, and Ochoa had failed to follow proper procedure.Cornejo felt this to be a continuing problem on the dawnshift. To Cornejo, this was another indication of improp-er performance. Cornejo also specified how assignmentswere to be made and the training the crew was to re-ceive. Ochoa indicated to Cornejo she would follow in-structions.During this meeting, they discussed the dubbing of ashow called, "Fame." The project was assigned to thedawn shift, but the master tape was not on the shelfwhere it should have been if ready for "dubbing." Ochoawent into the edit room, found the master tape, and ranthe copies. The master was not completely edited, andthe shift wasted the time making the copies. There wasalso a risk that the copies, which were missing an adver-tisement, could have been sent to stations for broadcast,which would have caused the Company major difficul-ties. The established operating procedure is that only edi-tors can bring the master tape out of the edit departmentand place it on the setup shelf, for they are the only em-ployees who know when the tape is ready for dubbing.Ochoa was told her explanation that the master had asticker indicating it was integrated and thus ready to dubwas no excuse because there was no way to tell it wasready to copy since it was still in edit; and Ochoa hadfailed to follow instructions not to take items from edit.Cornejo had previously told Ochoa that she was not totake masters out of the edit rooms because of the dangersinherent in such action. The shift had standing instruc-tions to go on to the next shift's schedule if there is apaucity of work.The manner in which Ochoa ran the material for theshow called "The Price is Right" was also the subject ofcriticism. Ochoa explained that the auto dubber wasbroken, but she failed to explain why the program hadnot been handled consistent with Cornejo's instructionson how "pickup passes" should be managed.There was an abundance of evidence regarding theproductivity of the three shifts. The day shift had the as-sistance of expeditors who could run and get fresh stockif the stock pulled for their work was inadequate or de- 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfective. Defective or poor stock was a continuing prob-lem for all three shifts. The dawn shift could, and did, onoccasion use the stock pulled for the day shift when itneeded more stock. This could create a problem for theday shift, for they could not pull new stock until thewarehouse opened at 9 a.m., an hour after their shiftstarted. Also, the typists who prepared labels workedduring the day, so that their errors could be readily cor-rected. Editors also worked during the day so any confu-sion about a particular editing job could be quickly re-solved. In early March, a day-shift employee was perma-nently assigned to the cassette room, further enhancingtheir operating advantage. The engineers were availableduring the day to repair any broken equipment. Theseadded personnel were also present for a portion of theswing shift but were absent from the dawn shift. Theseadvantages were somewhat offset by the demands on theday shift to do more rush orders and be subjected tointerruptions from the telephone or other sources. Thedawn shift has a few more machines available for theirdubbing, for during the other shifts editors are using sev-eral recorders. Also, the dawn shift was given large runsthat made producing large numbers of copies easier.There was no clear and convincing credible showingthat these operating differences in operations were usedas a pretext for Ochoa's discharge.Cornejo did not have a strong technical background inthe copying of videotapes, and there is a possibility thatshe was incorrect in some of her assessments of Ochoa;but the record fails to demonstrate that these assessmentswere pretexts or used to cover a proscribed motive.Ochoa admitted many of the errors, did not disputemuch of Cornejo's criticisms during their meetings, andthe General Counsel failed to convincingly demonstratethe criticisms were mere device and not warranted.The overall comparative productivity of the shifts didnot change during the union organizing campaign. Thiswas not given as a basis for Ochoa's discharge. Cornejotestified credibly that when she commenced working forthe Company, Ochoa's shift seemed to be the most pro-ductive, but starting around the time of the Iskanderorder, Cornejo began to reform her opinion of Ochoa.One reason Cornejo began to develop questions aboutOchoa's ability is that the dawn shift had an abnormallyhigh return-reject ratio; i.e., the relative number of timesthe broadcast stations reject the Company's product andreturn it. The Company must make good on the order sothe program can be aired. Contrary to Ochoa's testimo-ny, Cornejo credibly testified that she discussed the in-crease in the dawn shift's return-reject ratio with Ochoaa number of times and asked Ochoa to slow down to im-prove quality control. Cornejo did not know the cause ofthe problem, but felt the shift was rushing. There was nodiminution in the return-reject ratio for the remainder ofOChoa's employment with the Company.Other meetings between Cornejo and Ochoa from De-cember 1985 through April involved other criticisms ofOchoa's performance. For example, one matter discussedwas that the employees needed better training in qualitycontrol. One of the shift employees was suspended for aquality control error. Lack of stock caused problems,and how to deal with this was the subject of one ormore meetings. Cornejo did not give Ochoa any writtenwarnings about her performance until April. This lack ofwritten warnings does not indicate proscribed motive,because it was not established that Cornejo had a prac-tice of giving written warnings without first counselingthe employee several times. In fact, there is unrefutedevidence she had the practice of first orally counselingemployees. The evidence indicates that she had an infor-mal management style. Comejo's testimony that she re-sorted to issuing memos only as a last resort, or whenthe event was deemed very serious, is unrefuted. Otherproblems involving the dawn shift, which Cornejo dis-cussed with Ochoa, included labeling and boxing difficul-ties.Also, in early 1986 as well as after 4 March, Cornejorecalls Ochoa having a recurring problem in dubbingorders referred to as "Nissan." Nissan is run every 6weeks, and it is a very large order. Several times, Cor-nejo recalled, the tapes were run, and there was a toningproblem indicating it was improperly set up. Cornejo re-calls one of these "Nissan" shows had a video problem;bars were not properly inserted in the copies. Ochoadenied this problem was ascribable to her shift, statingthat it was Marks who had the recurring toning problemwith the "Nissan" tapes. In sum, I find that Cornejo'scriticism of Ochoa did commence prior to the com-mencement of the union organizing campaign. The evi-dence also supports a fmding that the criticism intensifiedfrom 12 March to the date of Ochoa's discharge.Admittedly, Marks was not as technically competentas Shirle and in 1985 and 1986 had difficulties as a super-visor. Cornejo admits to having criticized Marks for lowproductivity in the fall of 1985. Marks was assigned toobserve the dawn shift to determine the procedures itused to attain high productivity. The exact date of theassignment was not adduced on the record. There wasno showing Respondent's treatment of Marks was dispar-ate from that of Ochoa. After Cornejo spoke to himabout his deficiencies, she observed a great improvementin his performance.In early April during a shift supervisors' meeting,Marks and Ochoa asked to attend a union meeting; theyhad been invited. Cornejo and Shine credibly testifiedthat the shift supervisors were instructed to stay awayfrom the union meeting for their presence could be con-strued as unlawful surveillance. They also credibly refut-ed Ochoa's claim that Cox said Erickson, Yore, andFrench were. . . the employees responsible•he also at thispoint mentioned Gina French, who was helping theTeamsters to organize. . . . That they have towatch very carefully, and at this point they weregetting worried about the Union coming in; thatthese people had to be gotten rid of•to see if theycould gather evidence to get them fired. See if therewere any type of infractions. Also that the companywas going to be tightening the rules•they'd be [sic]lax before, and they weren't going to be lax anymore, and start enforcing rules more stringently. VIDEO TAPE CO.657There was no evidence that the supervisors attendingthis meeting had any contact with French, no less an op-portunity to observe and direct her.Ochoa's claim that Cornejo correspondingly said thatthey should start surveilling prounion employees is simi-larly chs" credited for the previously mentioned reasons.Inherent probabilities also render this testimony not cred-ible. For example, Yore mentioned to Cornejo in Aprilthat he wanted to quit because of the tensions caused bythe union organizing campaign. Cornejo, twice, tried todissuade Yore from quitting. This action is antithetical tothe claimed goal of finding basis for Yore's discharge be-cause he was a union adherent. Analogously, Ochoa'sclaim that Cornejo told her to spy on Yore on 3 Apriland subsequently to gather evidence to give cause for hisdischarge is not credited. Cornejo credibly deniedmaking the request or asking about Yore's work per-formance to gather evidence for his discharge at this orany other time. As noted above, Yore's admitted attend-an& problem was addressed without threat of dischargeor reprisal because of his union activities.Cornejo met with Ochoa on 9 April for the expresspurpose of determining whether assignments were beingmade in a manner consonant with her instructions.Ochoa said she was only making assignments to the cas-sette room. Cornejo told her that she was not complyingwith instructions; the employees were to receive specificassignments in a manner that ensures they are trained onall the machinery used by VTR operators. Ochoa re-sponded that she thought it worked best by permittingthe employees to choose their own tasks, to operate theshift democratically. Cornejo told Ochoa that was notthe point; as supervisor, she was to ensure that the workwas organized and the employees trained on all theequipment; that the shift was still disorganized and,democratic or not, Ochoa was to make the assignments.Ochoa testified that during this meeting, Cornejo criti-cized her for failing to distribute and discuss with em-ployees the Company's campaign literature. Ochoa toldCornejo that she was leaving the material on a table.Cornejo said that was not adequate; she was to read thematerial to the employees. Ochoa said she would complywith this instruction in the future. Ochoa admitted sheonce again did not adhere to this promise and failed toobey instructions. Ochoa was also told during this meet-ing that she no longer had a flexible work schedule; shehad to start the shift on time.6. Events occurring about 18 AprilCornejo met with several of the dawn-shift employeesprior to 16 April. Butler, Smith, and Fidel• told her theywere sick and tired of the "Ochoa problem." Accordingto Cornejo, Fidelo said she was beginning to feel sorryfor Ochoa. Fidelo had been one of Ochoa's most vocalcritics. Also, Fidel• said she felt her job was in jeopardybecause of her lack of training. Butler told Cornejo hehad expected a resolution of the problem by this time; hefelt talking to Ochoa was a waste of time and othercrewmembers concurred. Smith told Cornejo there wasno change in Ochoa, except that she withdrew from thecrew. Smith also said he did not want to discuss thematter anymore for he was tired of the meetings andOchoa did not seem to be taking the situation seriously.Adding to this appearance was information related byButler and Marks that Ochoa still was not arriving towork on time. Certain production problems continued toplague the dawn shift; one mentioned frequently at thetrial was labeling errors. Although mislabeling occurredon other shifts, Cornejo estimated that the problem wasfour or five times greater on the dawn shift.Cornejo was also informed the dawn crew commonlyhad to restart the running of orders. Cornejo thought therestarts were caused by Ochoa's failure to inform thecrew of the program to be dubbed, which machine themaster was to run on, and the number of dubs to beloaded for the various formats; then starting the masterto run when one of the formats was not properly pre-pared. This resulted in having to stop the run, rewindmachines, and start over. Although restarts occasionallyoccur on other shifts, Cornejo opined the dawn shift ex-perienced a much higher number, comparatively.Cornejo concluded that Ochoa was unresponsive andnot following instructions. Accordingly, she prepared amemorandum on 16 April entitled, "Performance Prob-lems and Corrective Action." This missive gave a precisof their 12 March and 3 and 9 April meetings. Thememorandum stated, as follows:Your failure to make assignments is directly con-trary to my instructions. This and other problemsreflect directly in the morale of your crew, whostate they are so unhappy with the environment thatthey are no longer willing to discuss the problemwith you. Productivity and quality are also beingimpacted, as we have discussed. Examples includeextremely low syndication output on 3 April (onlyThe Price Is Right and 124 cut spots); not checkingmasters before dubbing (resulting in running thewrong master with loss of dub and Q.C. time); inac-curate labeling and casing (i.e. - the entire episodeof Divorce Court being placed in the wrong cases);and restarts since crew members are not being toldwhich masters are going up.Failure to arrive at work in advance of crew'srival is also affecting your ability to plan their as-signments and impacting productivity. We havepreviously discussed the need for you to be at workby 11:30 p.m. and to give your full attention to yourresponsibilities here. Timely and regular attendanceis absolutely essential to the performance of respon-sibilities.These productivity, quality, attendance and per-sonnel problems are severe, cannot be tolerated andmust be corrected. Your performance as supervisorand leader of the dawn shift must show immediate,significant and sustained improvement if you are tobe allowed to continue in this position. All previousdirections concerning work assignments, quality andproductivity, attendance, communications and em-ployee treatment must be implemented immediately.In addition, you should develop plans for long-termimprovement in each of these areas of responsibilityand present them to me by 8:30 a.m. on Friday,April 25. 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCornejo discussed these problems with Ochoa aboutthe time she gave her the memorandum about 18April.11According to Cornejo, prior to this meeting, Smithtold her Ochoa's performance had improved; she wasnot as mean as she used to be. Smith also told her Ochoawas still spending a lot of time in the cassette room.Smith testified that about this time he met with the crewand Cornejo and informed her that Ochoa and the situa-tion had improved quite a bit. Smith admitted in his testi-mony there were still problems, including a lack of com-munication. Cornejo interpreted that as indicating theemployees were happy they were not being harassed asmuch and an esprit de corps was redeveloping. Smithalso opined that the production of the shift was not com-paratively unfavorable. In a separate conversation withButler, Cornejo was informed that Ochoa was not treat-ing the crew as harshly because she had withdrawn tothe cassette room; that not much else had changed, butat least Ochoa was a lot easier to deal with. Ochoa toldCornejo she thought relations with the crew had im-proved, and they were not tired of talking with her;rather, they were tired of talking with Cornejo.Ochoa claimed her attendance had improved. Cornejoresponded that improvement was insufficient; she neededto be there at 11:30 p.m. to organize and start her crew.It was determined that Ochoa still had not talked toJordan about the flexible starting time agreement; Cor-nejo again instructed Ochoa to resolve the matter andsaid she needed to be there on time. Regarding theboxing and labeling problems, Cornejo holds all shift su-pervisors responsible for all problems; particularly thosefaults she mentions as needing correction. Ochoa failedto pay the necessary attention to these continuing prob-lems.The matter of restarts was discussed. Ochoa claimedshe had improved her communications with the crew.Cornejo stated the continuing problem of restarts indi-cates her need to improve communications to avoid re-starts with the attendant loss of productivity and in-creased employee dissatisfaction. The loading of wrongmasters continued to be a severe inadequacy on thedawn shift and was also mentioned. Cornejo felt thisproblem occurred much less frequently on the othershifts. Ochoa admitted that about 3 April she did notlook carefully at a master that she had loaded anddubbed, and only after the show was completely copieddid she discover it was the wrong episode. It is unrefut-ed that if Ochoa had read the slate at the beginning ofthe show and had filled out the master evaluation formshe would have discovered the discrepancy between theschedule and the master put on the shelf." Ochoa claimed that she signed the memorandum during the meet-mg, but did not read it until she got home. This attempt to explain awayher failure to refute some assertions m the memorandum during the meet-mg is not credited for the previously stated reasons. Furthermore, sheadmits that Cornejo did discuss the problems mentioned m the memoran-dum with her about 18 April, yet she failed to present a detailed and rea-sonable refutation at the time. Ochoa's claim that Cornejo agam inquiredat the meeting whether she was watching Yore is also not credited forthe previously stated reasons. Similarly, her testimony that Cornejo toldher she was still required to take an antiunion stand or suffer the conse-quences of discharge is not credited.Ochoa explained the low productivity of that eveningas attributable, at least in part, to the wrong master beingplaced on the shelf. She did not testify about the avail-ability of day-shift work for her crew. There may havebeen a plethora of day-shift assignments the shift couldhave done, consonant with established practice, as de-scribed above. Thus, her explanation is incomplete andunconvincing.Appended to the memorandum was a work order forthe Larry Jones Show, which is a rehgious program.The documents attached to the memorandum were notgiven to Ochoa but, admittedly, she saw them. The workorder instructs the shift supervisors to make sure that thetelephone number contained in the master copy matchesthat on the work order so pledges can be received. On26 March, a show had been apparently queued by Ochoathat was dubbed with the wrong telephone number. Aclient-representative who works at the Company in-formed Cornejo there was a problem with the productsupplied that had been caught before being aired, but forwhich the Company had to redo the program. If the pro-gram aired with the wrong telephone number, it couldhave cost the Company a great deal of money. Ochoasaid she did not know how the mistake had occurred,she had just made a mistake. The Company requires thatthe religious shows it dubs be done with great care toavoid just such a mistake. Ochoa tried on occasionduring the trial to deny responsibility for the error, butadmittedly never denied she was the responsible operatorto Cornejo. Thus, the record is clear that Cornejo be-lieved, without dispute, Ochoa was responsible for thisvery serious error.12Another document attached to the memorandum dealtwith the manner Ochoa continued to run "pickuppasses." Ochoa continued to disregard Cornejo's instruc-tions on how to run the "pickup passes." Cornejo be-lieved Ochoa's method of operating was less efficientand more costly. Another matter discussed was taking ashow out of edit, contrary to prior instructions. This crit-icism related to the "Fame" master discussed in the sec-tion above dealing with the events of 3 April. Ochoa ad-mitted she had been instructed prior to 3 April not totake masters out of the edit section. Ochoa did not agreewith Cornejo's method of running "pickup passes," butthere is no showing that she convinced Cornejo topermit her to continue running them in a manner con-trary to Cornejo's prior instructions. On the contrary,Cornejo reiterated her instructions.7. Ochoa's dischargeOn April 25 Cornejo had a very brief meeting withOchoa pursuant to the last sentence of the memorandumCornejo gave Ochoa about 16 April. The content of themeeting is disputed. For the reasons stated above, Come-jo's version of the meeting is credited. When Cornejoasked Ochoa for her plans to improve her performance,Ochoa replied she thought everything was fine and no12 Ochoa's claim that Cornejo again asked her if she had any infrac-tions against Yore, mchcated the Company was eager. discharge him,and threatened Ochoa if she did not take an antiunion stand is not cred-ited for the previously stated reasons. VIDEO lrAPE CO.659plans were required. Cornejo told Ochoa she was verydisappointed; she gave Ochoa specific instructions tobring plans and thought they were required. Althoughshe expected written plans, she did not require them andwould have accepted an oral presentation.13Ochoa also stated she felt no long-term improvementswere required; that things were going fine. Cornejo in-formed Ochoa she waS very upset and disappointed withOchoa's failure to comply with her instructions and ter-minated the meeting. Prior to the meeting, Cornejo triedto speak with the dawn-shift crew to determine if theywere still dissatisfied, but they did not want to discussthe matter.After this meeting Cornejo concluded that Ochoashould be discharged because, after repeated instructionsto take steps to improve her performance as a supervisor,Ochoa still refused to follow instructions and cooperatewith Cornejo. These recurrent failures led to Cornejo'sdecision to discharge Ochoa rather than impose anotherform of discipline, such as suspension. Cornejo discussedthis decision with Jordan about one-half hour after herrneeting with Ochoa. Cornejo told Jordan that she feltshe could do no more; the problems were not satisfacto-rily resolved, and she was unable to get Ochoa to followinstructions. Thus, she concluded Ochoa should be termi-nated. Jordan concurred in her conclusion but wanted todiscuss the decision with Cox in light of the union orga-nizing campaign. Cox also gave his imprimatur to the de-cision to discharge Ochoa.On 29 April, Ochoa's next workday after Cornejospoke to Cox, Cornejo told her she was sorry it did notwork out, handed her a check, a discharge notice, andtold her she was terminated. Ochoa appeared upset andsaid, "she thought this was a personal thing on my part.[Cornejo] told her I'm sorry she felt that way; however,she was still terminated."The termination memorandum provided, as follows:Although we have had several meetings discuss-ing productivity and personnel problems on yourshift, these problems continue to exist. Since ourlast discussion, for example, an order due by 9:00a.m. was not completed by your shift despite thefact that two people , advised you of the deadline;cassette orders are still being run incorrectly; andtape boxes continue to be mislabeled. In addition,despite my written request, you failed to bring any13 Ockoa testified she told Cornejo she had an oral presentation forlong-term improvement prepared, and Cornejo insisted she wanted theplan in writing Ochoa said the memorandum did not specify a writtenplan, and she refused to put anything in writing. Oclioa also claims shetold Cornejo she did not agree with the memorandum. When Ochoa re-fused to put anything in writing, she claims Cornejo replied she requestedthe plan to be written, accused Ochoa of being utterly hopeless, and thenwalked out of the room The memorandum merely requests a presenta-tion. For the heretofore stated reasons, this testimony is not credited. Thetestimony does have some significance in Ochoa's admission that she toldCornejo she did not agree with the memorandum, and her claimed refus-al to follow a directive to put the plan in writing. Considering the natureof the memorandum and the criticisms contained therein, it is curious, tosay the least, that Ochoa claims she refused a directive to put her plan inwntmg. If Ochoa's testimony was believed, it is another admitted blatantrefusal to follow one of Cornejo's directives.plans for long-term improvement to our meeting ofApril 25th.After many repeated discussions and warnings,your performance as a supervisor continues to beunsatisfactory. You are therefore discharged fromthe Video Tape Company at the end of your shifton Tuesday morning, April 29th, 1986. A check forpayroll monies due you is attached.Ochoa admitted reading the dismissal notice and refus-ing to sign it. She also testified she told Cornejo that shedid not agree with the notice. Ochoa further admittedshe did not accuse Cornejo of firing her because she re-fused to spy on any employee. The day before she wasdischarged Ochoa did speak with an I.A.T.S.E. repre-sentative and complained she thought she was receivingunfair treatment and harassment because of union activi-ty. Later in her testimony, Ochoa claimed she did nottell the Union's representative the union organizing cam-paign was the motive for the harassment. (CompareOchoa's testimony Tr. 202 with her testimony of Tr.206.) This inconsistent testimony is representative of therecurrent shifts in Ochoa's position throughout the pro-ceeding and is one basis for not crediting her testimony.In any event, she did not claim the basis for the assertedimproper treatment was due to her refusal to spy on anyemployee. Ochoa claimed she knew she would be firedwhen she spoke to the union representative.Further, Ochoa admitted she told Cornejo she thoughtthe reason for her discharge was personal. She made noreference to any alleged instructions requiring spying onYore or Erickson. She tried to explain this apparent dis-crepancy by saying she believed that one reason for herdischarge was personal, and then said she did not go intothe reasons she thought she was being fired. Of course,this claim is inconsistent 'with her admission that she toldCornejo she thought she was fired by Cornejo for per-sonal reasons.The incidents occurring subsequent to the decision todischarge Ochoa will be considered only as substantiat-ing patterns of performance and for assessing credibility.The reference in the dismissal notice to the item due forpick up at 9 a.m. was an order for dubs of a show called"The Gig," which the swing shift had not completed.The task that was incomplete was to perform a qualitycontrol check of 12 tapes. The dawn shift had twoorders that needed to be done for customer pickup at 8and 8:30 a.m., respectively. Ochoa testified these orderstook precedence, and difficulties in the PAL room,where Smith had recently been assigned, required muchof her attention. She left "The Gig" assignment to becompleted by the day shift. The dawn shift did completeits assigned work and started doing work scheduled forthe day shift. Cornejo's testimony that the day shift'swork started by the dawn shift was not a rush assign-ment, is undisputed. Also, Ochoa never claimed that allthe employees on the shift were assigned work that tookprecedence over "The Gig," a known priority item.Ochoa admitted that three employees were available to"QC" "The Gig" by 7:30 a.m., but they commenceddoing the day shift's work. There is no claim that "TheGig" could not be completed before the end of the shift. 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOchoa's explanation of why her shift failed to com-plete "The Gig" assignment was deemed inadequate byCornejo because one dawn-shift employee could havefinished the order in about 10 minutes; yet one employeewas assigned to do nothing but cut spots all eveningwhile other employees finished their assignments andstarted doing work that had been on the day-shift sched-ule. Ochoa does not dispute that day-shift work wasstarted by her crew nor did she claim there was somereason the day shift's work took precedence over thequality control of "The Gig,"Ochoa did testify that Marks' shift had a tendency toleave "QC" work for the dawn shift in what she consid-ered unwarranted amounts, and it was a source of dissen-sion between the shifts. The mislabeling mentioned in thememo involved putting an order for Redkin Laboratoriesin boxes marked "Tales of the Dark Side." Shirle toldCornejo about this labeling error. Ochoa asserted thatShafer and another employee were responsible for theerror. Ochoa never claimed she took any steps to elimi-nate or reduce the labeling errors occurring on her shift.III. ANALYSIS AND CONCLUSIONSA. Discharge of OchoaIt is a violation of Section 8(a)(1) of the Act for anemployer to discharge a supervisor because he or she re-fused to commit an unfair labor practice for the employ-er. Parker-Robb Chevrolet, 262 NLRB 402 (1982); Crouse-Hinds Co., 273 NLRB 333 (1984); and Best WesternMotor Inn, 281 NLRB 203 (1986). The employer mustthen show the supervisor would have been dischargedabsent the supervisor's refusal to Commit an unfair laborpractice. Wright Line, 251 NLRB 1083 (1980). Counselfor the General Counsel argues that Ochoa was dis-charged because she refused to spy on two union activ-ists, Yore and Erickson. 14For the aforementioned reasons, I do not creditOchoa's testimony that Cornejo repeatedly instructed herto watch and spy on prounion employees Erickson andYore to ascertain if they committed infractions of com-pany rules that could be used to fire them. I also fmd onthe same ground that Cox did not make similar state-ments to Respondent's supervisors. I also do not find theGeneral Counsel's and Charging Party's arguments insupport of this contention persuasive. These argumentsinclude a claim that Cornejo did not become dissatisfiedwith Ochoa's performance until after the commencementof the union organizing campaign. The tithing of the14 Ochoa admitted to being active in the LA T.S.E. organizing cam-paign. It is not alleged that this prounion activity was the basis for herdischarge. To ensure clarity m this decision, I note that an employer isentitled under the Act to discharge a supervisor who fails to employlawful efforts to attempt to persuade employees to stop their protectedconcerted activities. Crouse-Hinds Co., supra, citing World Evangelism,Inc., 261 NLRB 609 (1982); Western Sample Book & Printing Co., 209NLRB 384,389-390 (1974), and Southwest Shoe Exchange Co., 136 NLRB247 (1962). Respondent could have disciplined Ochoa for her willful fail-ure to follow instructions by distributing to each employee on the dawnshift the Company's campaign literature and discussing the Company'sposition with them. Their forebearance of Ochoa's intentionally disobedi-ent behavior further buttresses my conclusion that the decision to dis-charge her was not a pretext because she refused to commit unfair laborpractices.change in Cornejo's attitude toward Ochoa predatedmid-February. In December 1985, Shirle complained toCornejo repeatedly about Ochoa, and Cornejo thoughtthat Ochoa failed to get proper training while dubbingthe Iskander order.The increased criticism of Ochoa's work around thetime Yore started the union organizing campaign had itsgenesis in Ochoa's meetings with Jordan and Cornejo,which spotlighted their differences and initiated inquiriesinto the dawn shift crew's complaints against Ochoa.Some of these complaints were reiterated to Cornejo byShirle. Marks told Cornejo that Ochoa was still comingin late despite explicit instructions to the contrary. I alsonote that Cornejo was consistent in her criticisms ofOchoa. Therefore, I fmd that the increased criticism ofOchoa by Cornejo was not induced by Ochoa's failure tospy on known union adherents.I also find that the reasons given for Dchoa's dis-charge were not shown to be pretexts. Cornejo com-menced discussing Ochoa's performance with the dawn-shift crew pursuant to directions given by her superior,Jordan, after Ochoa raised with Jordan issues concerningCornejo's supervisory ability and employee dissatisfac-tion. Comejo's credited testimony is that Jordan in-formed her dawn-shift employees were complainingabout Ochoa, and he wanted Cornejo to investigate thesecomplaints.Ochoa admits that during her meeting with the crewon 12 March, they lodged complaints against her. Thesecomplaints included a lack of communication andOchoa's manner of treating the employees, includingrude and abusive conduct, and that Ochoa was "pushingthe employees too hard." Cornejo, in her meeting withOchoa following the employee meeting, discussed thesecomplaints. Ochoa did not dispute the accuracy of Cor-nejo's recital of these complaints.Ochoa did not correct many of the matters raisedduring her 12 March meetings with the crew and, subse-quently, with Cornejo. Cornejo instructed Ochoa tospeak with Jordan about her flexible schedule for shewas to report for work at 11:30 p.m. Ochoa neverclaimed she complied with this request. Marks admittedinforming Cornejo several times thereafter that Ochoacontinued to report for work late. Ochoa also admittedshe failed to follow Cornejo's repeated directives ofwhen to do the master evaluations.The employees complained that Ochoa's tardiness,lack of organization, and lack of communication resultedin their being rushed and poorly trained. Instead of fol-lowing Cornejo's admonition to train her shift and her-self, lay out the shift in an organized fashion, and workout "these problems," Ochoa admittedly withdrew fromthe crew and spent most of her time in the cassetteroom. Also, Ochoa admitted she did not specificallyassign crewmembers different tasks; instead, she permit-ted the crewmembers to select which job they wished toperform. Ochoa failed to explain how this behavior wasdesigned to meet Cornejo's instructions or improve herperformance as a supervisor.Other instructions Ochoa apparently ignored includedthe manner in which she ran "pick-up passes." Shirle VIDEO TAPE CO.661complained to Cornejo that the dawn shift was making alot more errors in mid-February, specifically mentioningit had a lot of labeling and boxing errors. Ochoa did notdispute that the labeling errors mentioned by Cornejo intheir meetings did occur; rather, she tried to ascribe thebulk of the blame to crewmen-111er Shafer. Shafer was ad-mittedly a poor worker at times, but Ochoa failed to ex-plain why she did not recommend his discharge or im-plement measures that were designed to prevent and/orflag his errors.Instead of demonstrating that her performance had hueproved after the first one or two meetings with Cornejo,Ochoa continued to appear unwilling or incapable ofcorrecting the problems. The General Counsel arguesthat Smith told Cornejo there had been improvement inOchoa's performance about 2 weeks before she was dis-charged. Smith also testified that the employees wereconcerned that nothing was happening; the problemswere not being resolved. Cornejo testified without dis-pute that she met with other crewmembers who told herthe problems were continuing. Assuming, arguendo, thatSmith did mention there had been improvement from hispoint of view, the General Counsel failed to clearlyrefute the accuracy of Cornejo's criticisms after Smith'sasserted statement, nor was it shown that Cornejo wouldhave been justified in ignoring Shirle's and Marks' con-tinning criticisms of Ochoa. Furthermore, the GeneralCounsel did not show that Cornejo was unjustified in as-suming the employees felt there was improvement be-cause they were experiencing less harassment due toOchoa's withdrawal from them, rather than relating anoverall improvement in Ochoa's performance. In fact,there continued to be problems with the dawn shift'swork.As previously noted in greater detail, the informationCornejo received as of 16 April of continuing deficien-cies was related to Ochoa in the memorandum she re-ceived on 18 April. Ochoa did dispute the accuracy ofmost of the allegations contained in the memorandumwith Cornejo when they met. Ochoa merely claimed herperformance had improved, but the deficiencies detailedin the memorandum were not convincingly refuted. Forexample, Ochoa claimed her attendance had improved,but improvement was not the request; she was told tostart on time and discuss the matter with Jordan. Shefailed to speak with Jordan about the flexible time agree-ment, and Cornejo continued to receive reports Ochoawas still not reporting to work on time. While the term"production" was used extensively throughout this pro-ceeding, contextually; the criticisms of Ochoa relatedpreponderantly to the quality of her shift's work prod-uct; not the quantity. The dawn shift admittedly hadvery high productivity most of the time. The quantitythe dawn shift produced was criticized only once, about3 April. The criticisms on this date dealt with Ochoa'sfailure to comply with instructions on how to performvarious operations, including how and when to do "pick-up passes." These and other failures mentioned in thememorandum, detailed above, were properly consideredserious failures. I find the record supports Respondent'sargument Cornejo was justified in having a continuingconcern about Ochoa's supervisory ability and in decid-ing to discharge her.This conclusion is confirmed by the errors detailed inthe discharge memorandum. The dawn shift continued tohave labeling and boxing errors. The General Counselfailed to adduce any evidence that the other shifts expe-rienced similar errors with similar frequency. Cornejowas consistent in her criticisms, which tends to refuteany claim of pretext. These criticisms were not only mir-rored but fed by Shirle and Marks. Cornejo did not acthastily; she gave Ochoa notice of specific deficiencies be-ginning in December 1985. Only after Ochoa raised theissue of competence of supervision with Jordan did Cor-nejo commence an inquiry about Ochoa's supervisionwith the dawn crew. This inquiry was conducted pursu-ant to Jordan's directive. There is no indicia Jordan hadan unlawful motive in giving this directive.Cornejo's discussions with the dawn-shift crew re-vealed an apparently serious problem, which the crewalso related to Ochoa and Marks on 12 March. Instead ofembarking on a course designed to correct the notedproblems, Ochoa withdrew from the crew, which exas-perated the problem. She was not discharged for thisconduct but afforded further counseling and opportuni-ties to improve. Only after approximately 1-1/2 monthsof frequent counseling, without marked improvement,and admitted failures to follow instructions, was Ochoadischarged. This cannot be characterized as precipitouscursory action indicative of pretext.In fact Ochoa was not shown to have made a seriousattempt to meet Cornejo's criticisms; instead, she with-drew from her crew and her responsibilities as shift su-pervisor. Ochoa's repeated failures to respond to her su-pervisor's directives were not convincingly shown to bewarranted. The problems raised by Cornejo did occur;there were no sham incidents revealed in this proceed-ing. Counsel for the General Counsel failed to presentpersuasive evidence that Ochoa attempted to significant-ly improve her performance. No reason for this failurewas presented that would indicate futility or any othermitigation. On the other hand, Respondent, through Cor-nejo, kept Ochoa informed of her deficiencies and afford-ed her opportunities to correct them or change Cornejo'sopinion. Respondent has not been proved, by its actions,to have engaged in disparate treatment. The other shiftsupervisors were not shown to have deficiencies similarin nature or frequency. Respondent's failure to inviteOchoa to attend almost daily management meetingsabout the Company's campaign to defeat the union orga-nizing effort is similarly not indicative of disparate treat-ment. These meetings were held during the day, and itwould have been extremely burdensome for Ochoa toattend and then work from 11:30 p.m. to 8 a.m.I find counsel for the General Counsel failed to make aprima facie case. I further fmd that even if the GeneralCounsel had made a prima facie showing that Ochoa wasasked and refused to spy on Erickson and Yore, that wasnot the sole reason for her discharge. Ochoa's demon-strated supervisory deficiencies cojoined with her failureto follow directions would have resulted in her dis-charge, absent any impact of the claimed refusal to 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcommit unfair labor practices. Wright Line, 251 NLRB1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981);NLRB v. Transportation Management Corp., 462 U.S. 393(1983).In sum, I find that Ochoa was admittedly recalcitrantin following her supervisor's instructions, and Cornejowas justified in her assessment that Ochoa either couldnot or would not follow such instructions. I concludethat counsel for the General Counsel and the ChargingParty failed to adduce by a preponderance of credibleevidence that Ochoa was discharged because she failedto unlawfully spy on Erickson and Yore, or any otheremployee. Accordingly, I recommend that this allegationin the complaint be dismissed.B. Alleged Impression of Surveillance and Threat ofMore Severe Enforcement of Company RulesIn addition to the testimony of Ochoa, the GeneralCounsel asserts that remarks by Shirle and Marks gavethe unlawful impression of surveillance." Section 7 ofthe Act grants to employees the right "to engage in. . .concerted activities for the purpose of collective bargain-ing or other mutual aid or protection. . . ." Section8(aX1) of the Act prohibits an employer from interferingwith, restraining, or coercing its employees in the exer-cise of their rights in Section 7 of the Act.Respondent denies that its supervisors made any un-lawful statements. Again, resolution of these issues restson my credibility resolutions, and the parties' argumentsdevolve on which of the witnesses should be believed.1. The "60 Minutes" meetingSmith testified that about 2 weeks before the unionelection, the Company required dawn-shift employees toattend a meeting. Smith was one of the employees. Otherdawn-shift employees present at the meeting were Butler,Shafer, Martinez, and Fidelo. Supervisors in attendanceincluded Cornejo, Shine, and Marks. The meeting waspart of the Company's campaign to defeat the union or-ganizing efforts. During the meeting, a segment from the15 Ochoa's assertion that she told employees on her shift she was beingharassed by management was not credited and refuted by Smith. Thus,even if Ochoa's testimony that Cox and Cornejo told her to engage insurveillance of union supporters was believed, this would not establish aviolation of the Act because of the dearth of credible evidence she relat-ed these statements to her crew. The Board held in Resistance Technology,280 NLRB 1004, 1006 (1986), as follows:In our view, the Board went too far in Cannon Electric, [151NLRB 1465, 1468 (1965)]. Clearly, action taken in contemplation ofcommitting an unfair labor practice is not, without more, itself anunfair labor practice. The mere issuance of instructions, even if toperform unlawful acts, to supervisors to find out the identity ofunion supporters and the union sympathies of employees cannot initself interfere with, restrain, and coerce employees in the exercise oftheir statutory rights where those instructions are neither carried outnor disclosed to the employees. We would not extend the reach ofthe Act that far into such intramanagerial activity.The same reasOning obtains in situations when supervisors are instruct-ed to engage in surveillance of employees and do not carry out or dis-close these instructions Ochoa admits she did not follow these instruc-tions, and no employee credibly testified they were disclosed. Ochoa'sstatements to employees that she thought Marks was spying on them 'andto be careful what they said in his presence was not alleged to be anunfair labor practice. I find this issue was not fully and fairly tried on thisrecord."60 Minutes" program was presented. Cornejo asked forquestions after the showing. After different aspects of thesegment were discussed, Smith asked what wouldhappen to the employees if the Union lost the election.He was concerned about job security. Cornejo said theyhad nothing to worry about. Smith then inquired aboutwhat assurances the employees had of job security inlight of the discharges of Erickson and French. He alsoclaims he mentioned Ochoa's discharge. According toSmith, Shirle "responded that everybody was beingwatched, in particular, those people involved in unionactivities were watched, in particular, close. . . . In par-ticular•Mark Shirle said that everybody was beingwatched; in particular, those involved in union activities,were being watched particularly close." Shine's tone ofvoice at this time was a little irritated and he appearedupset in contrast to his normal "laid back" demeanor.Erickson was discharged for having other employeesclock him in and out and falsifying his timecard to claimunearned overtime. The employees who falsified thetimecard were given reprimands in lieu of discharge be-cause the Company believed that these new employeeshad not known any better at the time and did not profitfrom their misdeeds. Also, these employees were contritewhen they were confronted by management. Erickson,on the other hand, was characterized as being evasivewhen confronted with his violation of company rule.Erickson asserted he needed the overtime. The disparityin the disciplinary action taken against Erickson com-pared to the employees who clocked him out, under thecircumstances of this case, does not support a findingthat company rules were more stringently enforcedagainst a proven union activist. The discharge decisionwas made by Jordan and Cornejo based on their conclu-sion that it was a fraudulent use of the timecard, andthey could not be lenient in this instance. Cornejo deniedknowledge that Erickson was active in the union orga-nizing campaign. There was no evidence indicating thatCornejo knew or should have known of Erickson's unionactivities.There was no evidence that Marks, Erickson's supervi-sor, was watching Erickson more closely after the unionorganizing campaign commenced. In fact, another em-ployee informed Cornejo of Erickson's misdeeds. Markswas not informed of Erickson's activities and did notparticipate in the discharge decision. The evidence failsto indicate Erickson was known to be close to, or work-ing with, French or Yore. There is no basis presented toinfer Erickson was knowingly engaged in protected con-certed activity.French worked in a department other than VTR, andthere were no witnesses from the department concerningher discharge. She was known to be active in the Team-sters organizing campaign because she attended, onbehalf of the Teamsters, the representation hearing at theBoard's Regional Office. The uncontroverted testimonyof Cornejo is that she understood French was dischargedfor clocking in, immediately leaving the facility to takeher child to day care, and then returning to work. Thisclaim for payment during the time she was not at workwas the reason for her discharge. VIDEO TAPE CO.663The Charging Party and the General Counsel adducedevidence that supervisors, on occasions when their shiftshad completed their scheduled work, let all or most ofthe employees leave early, and they or their designeesclocked employees out at the end of the shift. The em-ployees were paid for the entire shift. There was alsoevidence some employees punched the thneclock forothers without informing a supervisor. This is easilydone in the PAL room because it is physically removedfrom the VTR facility. There was no evidence adducedindicating Respondent permitted one employee to clockout another without a supervisor giving his or her impri-matur. Marks testified that at some unspecified time thepolicy of the Company was changed to prohibit employ-ees from clocking each other in or out if there were nowork to do. He understood shift supervisors could stillpunch employees' timecards. The date of this claimedpolicy change was not adduced on the record. Further,Marks was somewhat confused in his testimony and, asfound above, not credible. Assuming, arguendo, Marks'testimony is correct, there was no evidence demonstrat-ing a casual nexis between the change in policy and theunion organizing' campaign. Further, there was no evi-dence Respondent had a practice or policy allowing anemployee to clock in and then leave the premises Whileon the clock, without permission from a supervisor. Iconclude that this evidence does not support my findinga violation of the Act.There was evidence the day shift clocked in and somemembers then left the premises to get a carryout break-fist. Shine gave permission for this activity on occasionwhen their schedule permitted. Cornejo testified, withoutrefutation, that other shifts similarly clock in, organizetheir schedule, start the operation, and then go to nearbystores to get food to bring back to work. No nonsupervi-sory day-shift employee testified, and nonsupervisoryswing-shift employees that testified were not questionedabout this practice.The testimony Cornejo refused to allow Erickson toattend a union meeting is not convincing of proscribedbehavior toward Erickson or others. The credited evi-dence of Cornejo was she suggested to Erickson heshould not attend the union meeting during his one-halfhour lunchbreak. She indicated he could not drive to themeeting, site, attend the meeting, and return to workwithout overstaying his lunch period and jeopardizingMs work obligations. She never told Erickson he couldnot attend the meeting. Cornejo admitted she did notknow where the meeting was to be held. Erickson wasalone in the PAL room; his work would have been leftunattended. Cornejo said Erickson did not tell her hecould get to the meeting, attend it, and return to work in30 minutes.The General Counsel and Charging Party disputedCornejo's concern that unattended machines could havethe tapes run off the reels possibly damaging the tapes orthe machines. These parties questioned Cornejo's techni-cal knowledge, which was weak. She was not shown tohave wrongly refused Erickson permission to attend theunion meeting. Her concerns are found to have beengenuine based on her understanding of operating proce-dures. As indicated above, Cornejo is found to be a cred-ible witness. Under the circumstances depicted in Come-jo's unrefuted testimony, her comments to Erickson donot indicate a change in company policy and/or a viola-tion of the Act.Shine's testimony about the "60 Minutes" meeting isthat Smith repeatedly asked questions expressing his con-cern that employees would be fired if the Union lost theelection. Shirk claims he and Cornejo responded thatthere would be no reason to fire employees, especially ifthe Union lost. Smith also asked why Erickson was firedwhile the others involved were not. Cornejo explained itwas for falsifying a timecard. Shirle asked what Smithwanted him to do, "fire everybody." When Smith re-peated the question, Shirk testified, "Hope Cornejo re-sponded saying that•that everyone is being watched,that we're watching everyone for the same infractionsand that anyone that would commit an infraction wouldbe fired•as to the degree of the infraction and I reactedoff [Comejo's1 statement and I said that we're all beingwatched, I feel I'm being watched especially close."16Cornejo admittedly could not remember what was saidby whom in detail. She corroborated Shirle's testimonythat she informed the employees it would make no eco-nomic sense for the Company to discharge employees ifthe Union lost the election. If the Company had won theelection, it had spent "all that money on the election.Why spend more, retraining new employees? It wouldmake no economic sense for the Company to do that.We had well-trained employees. Obviously you wouldlike to keep them even if we won the election." Smithindicated dissatisfaction with her response so Shirk andMarks replied similarly.Cornejo did corroborate Shirle's statement about"being watched closely." However, she recalled Shirlesaying the Company was watching everyone to makesure all the rules were being observed. Also, she saidthat the two employees that clocked Erickson out, Os-trowsky and Kelly, were not getting off without disci-pline, "they were being watched to see they followedthe time card rule and were prohibited from committingsimilar rule infractions." Cornejo also said if she learnsothers have committed timecard violations they wouldsimilarly be discharged.Marks' version of the meeting was that Smith asked ifthey were watching Kelly and other employees for simi-lar infractions and Shirle replied, "Yes, they were beingwatched as I'm being watched as we've always beenwatched•just like always." Marks denied Shirle saidunion supporters were being watched particularly close-ly. Marks' testimony indicated he did not have very clearrecall of what was said during the meeting. He also vol-unteered information that was particularly favorable toRespondent's position. For example, he said Cornejocommented during the meeting it was her personal posi-tion that no action would be taken against any union sup-porter. This does not accurately reflect Cornejo's testi-mony. As found above, Marks was not a believable wit-ness, and these comments are not credited.16 Shirk said he felt VanPaenael and the other managers were watch-mg his performance during the campaign more closely. He did not claimhe gave the employees this explanation. 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI credit Smith's testimony. He is a current employee ofthe Company, and he testified in a clear and forthrightmanner, visibly trying to present an accurate picture ofthe events. At times, it was apparent during his testimo-ny that he worked the preceding evening, but lapsescaused by tiredness were not of the nature and qualitythat impaired his credibility or brought the accuracy ofhis recall into question. Thus, I find that Respondent didunlawfully create the impression of surveillance by in-forming employees during a company-called meetingthat they were being watched, and union supporterswere being more closely watched. I find these statementswere reasonably coercive under the circumstances of thiscase, including announced employee fears of reprisalduring this meeting where there were at least three su-pervisors and only about five employees. Shirle's com-ment appeared to substantiate Smith's fear that Respond-ent was engaging in an overall pattern of conduct, whichthreatened the livelihoods of union adherents.Cornejo admitted Shirle was very forceful in his re-sponse, speaking in a loud voice and in a very affirma-tive manner. Prior to Shirle's comments, according toCornejo, Marks told the assembly their jobs were secure.Marks did not testify he made such a statement. Basedon the testimony of Cornejo, Shirle, and Marks, I fmdthat Shine's comments about employees being watchedcame after Cornejo's statements and were not retractedor refuted by the Company.At some time after the meeting, Smith admitted hear-ing Cornejo say that he or other employees had nothingto worry about because of their union activities. This isnot sufficient repudiation or mitigation of Shine's com-ments for there was no showing that any of the otheremployees at the meeting were informed of their unfet-tered ability to participate in the union organizing cam-paign. Also, Shirle's comment was not neutralized, forComejo's statement did not specifically and unambig-uously disavow his prior conduct, and Cornejo did notgive the employee who heard Shirle any assurance theEmployer would not interfere in their future activities,which were exercises of their Section 7 rights. Pilliod ofMississippi, 275 NLRB 799 (1985).Similarly; Yore testified that in mid-March, Marks toldhim "I [Yore] should be careful about my conversationwith fellow employees abont unionizing, that the compa-ny was going to be watching employees." Yore furtherclaims that Marks said, "I should be careful about what Isay about the union to other people" the Company wasgoing to be watching employees closely."Marks denied making the comments. I find Yore morecredible than Marks, primarily based on demeanor. Also,the similarity between the statements by two different su-pervisors at two different times to different employeescreates a higher probability the comments were made asalleged.I further find these comments were coercive consider-ing the circumstances surrounding their meeting. Markswas charged by the Company to actively campaign todefeat the union organizing effort, and this comment was" Ochoa admitted telling Yore she was to spy on him, to be careful.This statement lent credence to Marks' statements.made after Marks made clear his intent to campaign forthe Company and after Ochoa told Yore he should becareful of what he said to Marks, who was clearly amember of management's team. Yore had been veryopen in his protected activities and a supervisor tellinghim to be careful in the future for the Company was"watching" is clearly coercive. Warning employees theyare being watched under these circumstances clearlyraises the specter of retaliation for union activities and isviolative of Section 8(a)(1) of the Act. Mac Tools, Inc.,271 NLRB 254 (1984).Smith convincingly testified that following the "60Minutes" meeting he asked Marks for details aboutErickson's discharge. In discussing the discharge, Markssaid the Company had previously been lenient towardErickson but "that the Company was playing hard ballnow. They were going to play everything down the line,and there wasn't going to be any leeway." Marks alsosaid that they would be following the rules to the letter.And they would be watching for infractions of any sort,by everybody, especially those involved with the Union.Smith then inquired in what areas there would be lessleeway, and Marks replied in job assignments and em-ployees on-time performance. Marks gave as an examplethat employees in VTR would not be as readily permit-ted to transfer into the edit department.Marks recalled a conversation in which Smith told himhe thought Erickson was fired for union activity. Inreply, Marks asserted that Smith was wrong, explainingno company would allow an employee to collect over-time when they did not even finish their shift. Smith thenreiterated his queries about discharges, if the Union lostthe election. Marks claimed he told Smith if the Unionprevailed in the election and there were contracts "therewould be hard rules to follow on both sides. . . . If theUnion was voted in and if a contract was signed, to re-member that the rules in that contract would have to befollowed to the letter on both sides, and that there wouldbe no room for exception to that. . . . That in a post-union [stet] environment there would be set rules abouttime of arrival, working•everything, et cetera, andthose rules could not be varied from." Marks deniedsaying the Company would play hardball claiming hisstatement was "there would be hard rules to follow andwe would have to follow them." Marks did not detail hisbasis for this asserted comment He did not claim to haveany knowledge of contracts with either I.A.T.S.E. or theTeamsters. Marks did not belong to any union or demon-strate any predicate for this statement. There was no evi-dence of standard contracts that contained such clausesor other industry practices that would support a conclu-sion that these admitted statements were reasonable pre-dictions. Any attribution of reasonable foundation forMarks' comments would be pure speculation.As previously noted, Marks is not a credible witness. Ifind his statements as described by Smith and the admit-ted "hard rules" description to be in violation of Section8(a)(1) of the Act under the circumstances of this case.Marks was Smith's supervisor when the comment wasmade. Smith expressed concern that the Company wouldreact to the unionizing effort in a manner adverse to em- VIDEO TAPE CO.665ployees. During the encounter, Marks admits Smith saidhe believed the Company already discharged employeesfor their union activities. The conversation immediatelyfollowed a meeting at which company representativesgave an unlawful impression of surveillance.Assuming, arguendo, Marks' version of the conversa-tion is correct, it still would be violative of the Act forhe did not imply the stricter enforcement of attendancerules or adverse changes in job assignment practiceswould be subjects of negotiations and that such changesmight occur as the result of collective bargaining. InMarks' version of the conversation, he admittedly toldSmith these changes would result, a fortiori, should theUnion come in. Marks' statements were not shown to bereasonably lawful predictions. Compare, HempsteadMotor Hotel, 270 NLRB 121 (1984).18 Cf. Fimco, Inc.,282 NLRB 65 (1987).C. The ObjectionThe single objection referred to me for disposition al-leges the Company indicated it would, and did, enforceits rules more stringently against union supporters andactivists. The assertion that the Company indicated itwould enforce its rules more stringently against unionsupporters is found to encompass the statements of Shhieand Marks during and after the "60 Minutes" meeting. Ifind that violation supports this objection. Accordingly,Objection 6 should be sustained.I further fmd the allegation the Company did enforceits rules more stringently against union supporters is notsustained by the evidence. French and Erickson did notappear and testify. Erickson was fired for inducingothers to falsify his timecard, thereby making a claim tounearned overtime. The decision to discharge him wasnot shown to be based on any knowledge of his union orother protected concerted activity. I further fmd there isno convincing evidence the timecard infraction was merepretext. French was also fired for a timecard violation.Neither French nor any of her supervisors testified aboutthe basis for her discharge. The evidence is uncontro-verted that French clocked in and then left the premisesto take her child to a day care facility, thus claiming payfor a period she was not at work. There wat no evidenceshe had supervisory authorization for this action. Therecord is not clear on how long she was absent from herjob. The Charging Parties try to equate this absence withthe practice of some employees to get carryout foodduring working time. The carryout food was acquiredfrom establishments in close proximity to the VTR facili-ty. There is no evidence that these employees left thepremises without a supervisor's permission. Further, Ifind that Comejo's telling Erickson she was concernedabout his leaving the premises during his meal break toattend a union meeting-is not probative that the Compa-ny enforced its rules more strictly against union adher-ents. There was no probative evidence Erickson was sin-gled out. Also, there was a reasonable concern expressedby Cornejo that he would jeopardize his job responsibil-ities if he attended this meeting. She did not know the18 The Company's violations of Sec. 8(aX 0 found here are not suffi-cient to support a finding that Ochoa was unlawfully discharged.location of the meeting. As it is incumbent on the partyfiling objections to provide a prima facie case in theirsupport, the absence of clear and convincing evidence ofmore stringent enforcement of the Company's rules inthese instances requires that I find this allegation in theobjection lacks merit.In sum, I have found merit to the threat allegation ofObjection 6. This conclusion derives from my unfairlabor practice findings. Since conduct that violates Sec-tion 8(a)(1) of the Act is a fortiori interference with rep-resentation elections, I recommend Objection 6 be sus-tained as described herein. St. Anne's Home, 221 NLRB839, 848 (1975), and cases cited therein.D. Recommended Disposition of the RepresentationCaseRespondent argues that a finding that Shirle's andMarks' statements violated Section 8(a)(1) of the Actdoes not warrant ,setting aside the election, for the ef-fects, of these violations were de minimis This argumentis unpersuasive. As Respondent notes, there were aboutfive employees present at the company-called meetingwhere management was presenting its case to defeat theunion organizing efforts. The record is replete with evi-dence that the employees in the unit frequently talked toone another and clearly conveyed their fears the Compa-ny would and did exact reprisals against union activistsand other employees. These offending statements weremade in an atmosphere of known employee apprehensionof reprisals about 2 weeks before the election. The ef-fects of the statements were not dissipated or mitigatedby any retractions of other efforts in mitigation by theCompany. Only Cornejo made a statement to Smith,which was not shown to have been related to any othermember of the unit. I conclude that Respondent's unfairlabor practices, which occurred during the criticalperiod between the filing of the petition and the election,sufficiently interfered with the employees' freedom toselect a bargaining representative to require setting asidethe election in Case 31-RC-6023, and that the case be re-manded to the Regional Director for Region 31 with di-rections to conduct a new election at an appropriatetime. Leas & McVitty, Inc., 155 NLRB 389 (1965).IV. THE REMEDYHaving found Respondent engaged in unfair laborpractices, I shall recomend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction necessary to effectuate the policies of the Act.I further recommend that the election held on 14 May1986 be set aside and that Case 31-RC-6023 be remand-ed to the Regional Director for Region 31 for the pur-poses of conducting a new election at such time as hedeems that circumstances permit a free choice of bar-gaining representatives.Counsel for the General Counsel requests that a visita-torial clause be imposed on Respondent. I find that underthe circumstances of this case,, a visitatorial clause is notwarranted, and the request should be denied.On the basis of the above findings of fact and theentire record in these cases, I make the following 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Unions are labor organizations within themeaning of Section 2(5) of the Act.3. The unit set forth here constitutes a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. The Respondent has interfered with, restrained, andcoerced its employees in the exercise of their rights guar-anteed in Section 7 of the Act, and it has thereby en-gaged in unfair labor practices in violation of Section8(a)(1) of the Act by:(a)Coercively creating an impression among its em-ployees that their protected concerted activities wereunder surveillance by Respondent.(b)Coercively informing employees that it wouldengage in surveillance of their protected concerted ac-tivities.(c)Coercively threatening its employees with moresevere enforcement of Respondent's rules, regulations,and policies because they engaged in protected concertedactivities.5. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.6. The Rcspondent has not otherwise violated the Act.On these fmdings of fact and conclusions of law andon the entire record, I issue the following recommend-ed19ORDERThe Respondent, Keith Austin, Inc., d/b/a VideoTape Company, North Hollywood, California, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a)Coercively creating an impression among its em-ployees that their protected concerted activities wereunder surveillance by Respondent.(b)Coercively informing employees that their union orother protected concerted activities were under surveil-lance.(c)Coercively threatening its employees with moresevere enforcement of Respondent's rules, regulations,and policies because they engaged in protected concertedactivity.(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to engage in or refrain from engaging in any or allthe activities specified in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its North Hollywood, California place ofbusiness copies of the attached notice marked "Appen-19 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.dix."2• Copies of the notice, on forms provided by theRegional Director for Region 31, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that all allegations Con-tained in the amended complaint found here not to con-stitute unfair labor practices are hereby dismissed.IT IS FURTHER RECOMMENDED that the election held inCase 31-RC-6023 on May 14, 1986, is hereby set asideand the case be remanded to the Regional Director forRegion 31 for the purposes of conducting a new election.20 If this Order a enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT do anything that interferes with, re-strains, or coerces our employees with respect to theserights.WE WILL NOT coercively inform employees that wewill engage in surveillance of their union or other pro-tected concerted activities.WE will, NOT coercively create an impression amongour employees that their union organizing or other pro-tected concerted activities are under our surveillance.WE WILL NOT coercively threaten our employees withmore severe enforcement of our rules, regulations, andpolicies because they engaged in organizing a union orother protected concerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in their right to VIDEO TAPE CO667engage in or refrain from engaging in any or all the ac-tivities specified in Section 7 of the Act.KEITH AUSTIN, INC., D/B/A THE VIDEOTAPE COMPANY